ACQUISITION AGREEMENT AND PLAN OF MERGER

 

DATED AS OF MARCH 31, 2004

 

BY AND AMONG

 

LEFT RIGHT MARKETING TECHNOLOGY, INC., a Delaware corporation,

 

LEFT RIGHT MARKETING & TECHNOLOGY, INC., a Nevada corporation

 

AND

 

CRAZY GRAZER, LLC, a Nevada limited liability company

 

 

TABLE OF CONTENTS

 

ARTICLE 1. The Merger

 1

Section 1.1.   

 The Merger   

 1

Section 1.2.   

 Effective Time   

 1

Section 1.3.   

 Closing of the Merger   

 2

Section 1.4.   

 Effects of the Merger   

 2

Section 1.5.   

 Articles of Incorporation; Bylaws   

 2

Section 1.6.   

 Board of Directors and Officers   

 2

Section 1.7.   

 Conversion of Shares   

 2

Section 1.8.   

 Exchange of Certificates   

 3

Section 1.9.   

 Stock Options   

 4

Section 1.10.   

 Taking of Necessary Action; Further Action   

 5

 

ARTICLE 2. Representations and Warranties of LRMK 

 5

Section 2.1.   

 Organization and Qualification   

 5

Section 2.2.   

 Capitalization of LRMK   

 5

Section 2.3.   

 Authority Relative to this Agreement; Recommendation.   

 6

Section 2.4.   

 SEC Reports; Financial Statements   

 7

Section 2.5.   

 Information Supplied   

 7

Section 2.6.   

 Consents and Approvals; No Violations   

 8

Section 2.7.   

 No Default   

 8

Section 2.8.   

 No Undisclosed Liabilities; Absence of Changes   

 8

Section 2.9.   

 Litigation   

 9

Section 2.10.   

 Compliance with Applicable Law   

 9

Section 2.11.   

 Employee Benefit Plans; Labor Matters   

 10

Section 2.12.   

 Environmental Laws and Regulations   

 11

Section 2.13.   

 Tax Matters   

 11

Section 2.14.   

 Title To Property   

 12

Section 2.15.   

 Intellectual Property   

 12

--------------------------------------------------------------------------------

Section 2.16.   

 Insurance   

 13

Section 2.17.   

 Vote Required   

 13

Section 2.18.   

 Tax Treatment   

 13

Section 2.19.   

 Affiliates   

 13

Section 2.20.   

 Certain Business Practices   

 13

Section 2.21.   

 Insider Interests   

 13

Section 2.22.   

 Opinion of Financial Adviser   

 14

Section 2.23.   

 Brokers   

 14

Section 2.24.   

 Disclosure   

 14

Section 2.25.   

 No Existing Discussion   

 14

Section 2.26.   

 Material Contracts   

 14

 

ARTICLE 3. Representations and Warranties of CRAZYGRAZER.

 15

Section 3.1.   

 Organization and Qualification   

 15

Section 3.2.   

 Capitalization of CRAZYGRAZER   

 16

Section 3.3.   

 Authority Relative to this Agreement; Recommendation   

 16

Section 3.4.   

 SEC Reports; Financial Statements   

 16

Section 3.5.   

 Information Supplied   

 16

Section 3.6.   

 Consents and Approvals; No Violations   

 17

Section 3.7.   

 No Default   

 17

Section 3.8   

 No Undisclosed Liabilities; Absence of Changes   

 18

Section 3.9.   

 Litigation   

 18

Section 3.10.   

 Compliance with Applicable Law   

 18

Section 3.11.   

 Employee Benefit Plans; Labor Matters   

 19

Section 3.12.   

 Environmental Laws and Regulations   

 20

Section 3.13.   

 Tax Matters   

 20

Section 3.14.   

 Title to Property   

 20

Section 3.15.   

 Intellectual Property   

 21

Section 3.16.   

 Insurance   

 21

Section 3.17.   

 Vote Required   

 21

Section 3.18.   

 Tax Treatment   

 21

Section 3.19.   

 Affiliates   

 22

Section 3.20.   

 Certain Business Practices   

 22

Section 3.21.   

 Insider Interests   

 22

Section 3.22.   

 Opinion of Financial Adviser   

 22

Section 3.23.   

 Brokers   

 22

Section 3.24.   

 Disclosure   

 22

Section 3.25.   

 No Existing Discussions   

 22

Section 3.26.   

 Material Contracts   

 22

 

ARTICLE 4. Covenants

 23

Section 4.1.   

 Conduct of Business of LRMK   

 23

Section 4.2.   

 Conduct of Business of CRAZYGRAZER   

 25

Section 4.3.   

 Preparation of 8-K and the Proxy Statement   

 27

Section 4.4.   

 Other Potential Acquirers   

 27

Section 4.5.   

 Meetings of Stockholders   

 27

--------------------------------------------------------------------------------

Section 4.6.   

 NASD OTC:BB Listing   

 28

Section 4.7.   

 Access to Information   

 28

Section 4.8.   

 Additional Agreements; Reasonable Efforts.   

 28

Section 4.9.   

 Employee Benefits; Stock Option and Employee Purchase Plans   

 29

Section 4.10.   

 Public Announcements   

 29

Section 4.11.   

 Indemnification   

 29

Section 4.12.   

 Notification of Certain Matters   

 30

 

ARTICLE 5. Conditions to Consummation of the Merger

 30

Section 5.1.   

 Conditions to Each Party's Obligations to Effect the Merger   

 30

Section 5.2.   

 Conditions to the Obligations of LRMK   

 31

Section 5.3.   

 Conditions to the Obligations of CRAZYGRAZER   

 32

 

ARTICLE 6. Termination; Amendment; Waiver

 32

Section 6.1.   

 Termination   

 32

Section 6.2.   

 Effect of Termination   

 33

Section 6.3.   

 Fees and Expenses   

 33

Section 6.4.   

 Amendment   

 33

Section 6.5.   

 Extension; Waiver   

 34

 

ARTICLE 7. Miscellaneous

 34

Section 7.1.   

 Nonsurvival of Representations and Warranties   

 34

Section 7.2.   

 Entire Agreement; Assignment   

 34

Section 7.3.   

 Validity   

 34

Section 7.4.   

 Notices   

 34

Section 7.5.   

 Governing Law   

 35

Section 7.6.   

 Descriptive Headings   

 35

Section 7.7.   

 Parties in Interest   

 35

Section 7.8.   

 Certain Definitions   

 35

Section 7.9.   

 Personal Liability   

 36

Section 7.10.   

 Specific Performance   

 36

Section 7.11.   

 Counterparts   

 36

 

Signatures

 37

 

Exhibit A - Rights and Preferences of LRMK Series A Convertible Preferred Stock

[To be attached at or prior to Closing]

--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

 

This Agreement and Plan of Merger (this "Agreement"), dated as of March 31,
2004, is by and among Left Right Marketing Technology, Inc., a Delaware
corporation ("LRMK"), Left Right Marketing & Technology, Inc., a Nevada
corporation and wholly owned subsidiary of LRMK ("MERGER SUB") and Crazy Grazer,
LLC, a Nevada limited liability company ("CRAZYGRAZER").

 

Whereas, the Boards of Directors of LRMK and MERGER SUB, and the Managing Member
of CRAZYGRAZER each have, in light of and subject to the terms and conditions
set forth herein, (i) determined that the Merger (as defined below) is fair to
their respective stockholders/members and in the best interests of such
stockholders/members and (ii) approved the Merger in accordance with this
Agreement;

 

Whereas, LRMK, MERGER SUB and CRAZYGRAZER desire to make certain
representations, warranties, covenants and agreements in connection with the
Merger and also to prescribe various conditions to the Merger.

 

Now, therefore, in consideration of the premises and the representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound hereby, LRMK, MERGER SUB and CRAZYGRAZER hereby agree as follows:

 

ARTICLE I

 

The Merger

 

Section 1.1. The Merger. At the Effective Time (as defined below) and upon the
terms and subject to the conditions of this Agreement and in accordance with the
General Corporation Law of the State of Nevada (the "NGCL"), MERGER SUB shall be
merged with and into CRAZYGRAZER (the "Merger"). Following the Merger,
CRAZYGRAZER shall continue as the surviving corporation (the "Surviving
Corporation"), shall continue to be governed by the laws of the jurisdiction of
its incorporation or organization and the separate corporate existence of MERGER
SUB shall cease. CRAZYGRAZER shall continue its existence as a wholly owned
subsidiary of LRMK.

 

Section 1.2. Effective Time. Subject to the terms and conditions set forth in
this Agreement, a Certificate of Merger (the "Merger Certificate") shall be duly
executed and acknowledged by each of CRAZYGRAZER, MERGER SUB and LRMK, and
thereafter the Merger Certificate reflecting the Merger shall be delivered to
the Secretary of State of the State of Nevada for filing pursuant to the NGCL on
the Closing Date (as defined in Section 1.3). The Merger shall become effective
at such time as a properly executed and certified copy of the Merger Certificate
is duly filed by the Secretary of State of the State of Nevada in accordance
with the NGCL or such later time as the parties may agree upon and set forth in
the Merger Certificate (the time at which the Merger becomes effective shall be
referred to herein as the "Effective Time").

--------------------------------------------------------------------------------

Section 1.3. Closing of the Merger. The closing of the Merger (the "Closing")
will take place at a time and on a date to be specified by the parties, which
shall be no later than the second business day after satisfaction of the latest
to occur of the conditions set forth in Article 5 (the "Closing Date"), at the
offices of Securities Law Institute, 770 East Warm Springs Road, Suite 250, Las
Vegas, Nevada, unless another time, date or place is agreed to in writing by the
parties hereto.

 

Section 1.4. Effects of the Merger. The Merger shall have the effects set forth
in the NGCL. Without limiting the generality of the foregoing, and subject
thereto, at the Effective Time, all the properties, rights, privileges, powers
of MERGER SUB shall vest in the Surviving Corporation, and all debts,
liabilities and duties of MERGER SUB shall become the debts, liabilities and
duties of the Surviving Corporation. Concurrently, CRAZYGRAZER shall remain a
wholly owned subsidiary of LRMK.

 

Section 1.5. Articles of Incorporation and Bylaws. At the Effective Time, the
Articles of Organization and Operating Agreement of CRAZYGRAZER in the
respective forms delivered by CRAZYGRAZER to LRMK prior to the date of this
Agreement will be the Articles of Organization and Operating Agreement of the
Surviving Corporation.

 

Section 1.6. Board of Directors and Officers.

 

(a) Board of Directors of MERGER SUB. At or prior to the Effective Time, LRMK
agrees to take such action as is necessary (i) to cause the number of directors
comprising the full Board of Directors of MERGER SUB to be one (1) person and
(ii) to cause Mark Newburg to be elected as the sole director of MERGER SUB.

 

(b) Board of Directors of LRMK. At or prior to the Effective Time, each of
CRAZYGRAZER and LRMK agrees to take such action as is necessary (i) to cause the
number of directors comprising the full Board of Directors of LRMK to be four
(4) persons and (ii) to cause Richard M. "Mick" Hall, Mark Newburg and Arnoldo
"Arnie" Galassi (the "LRMK Designees") and Eugene R. "Rock" Newman (the
"CRAZYGRAZER Designee") to be elected as directors of LRMK. If the CRAZYGRAZER
Designee, shall decline or be unable to serve as a director prior to the
Effective Time, CRAZYGRAZER shall nominate another person to serve in such
person's stead, which such person shall be subject to approval of the other
party. From and after the Effective Time, and until successors are duly elected
or appointed and qualified in accordance with applicable law, Richard "Mick"
Hall shall be Chief Executive Officer and President, Eugene "Rock" Newman shall
be Chairman, Mark Newburg shall be Chief Operating Officer and Senior Vice
President, Arnoldo "Arnie" Galassi shall be Chief Financial Officer and Heather
Hall shall be Secretary and Treasurer of LRMK.

 

Section 1.7. Conversion of Shares.

 

(a) At the Effective Time, each membership interest of CRAZYGRAZER (individually
a "CRAZYGRAZER Share" and collectively, the "CRAZYGRAZER Shares") issued and
outstanding immediately prior to the Effective Time shall, by virtue of the
Merger and without any action on the part of CRAZYGRAZER, LRMK, MERGER SUB or
the holder thereof, be canceled and converted into the right to receive, upon
the surrender of the certificate formerly representing such share, Nine Hundred
Fifty Thousand (950,000) shares of LRMK's Series A Convertible Preferred Stock,
par value $0.001 per share. The rights, preferrences and conversion terms of the
Preferred Stock will be set forth in a Certificate of Designation to be filed
with the Delaware Secretary of State prior to Closing of the Merger and shall be
filed as an Exhibit to the LRMK Form 8-K to be filed upon Closing. In the event
that, subsequent to the date of this Agreement but prior to the Effective Time,
the outstanding shares of LRMK Common or Preferred Stock, or CRAZYGRAZER Shares
are changed into a different number of shares or a different class as a result
of a stock split, reverse stock split, stock dividend, subdivision,
reclassification, combination, exchange, recapitalization or similar
transaction, the number of shares of LRMK Common Stock into which each share of
CRAZYGRAZER will be converted as a result of the Merger will be adjusted
appropriately.

--------------------------------------------------------------------------------

(b) CRAZYGRAZER hereby acknowledges that (i) the LRMK Shares have not been and
will not be registered under the Securities Act of 1933 ("1933 Act") or under
the securities laws of any state and, therefore, the LRMK Shares cannot be
resold unless they are subsequently registered under said laws or exemptions
from such registrations are available; and (ii) the transferability of the
Shares is restricted and that a legend shall be placed on the certificates
representing the securities substantially to the following effect:

> > THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
> > UNDER THE SECURITIES ACT OF 1933 (THE "ACT"). THE SECURITIES HAVE BEEN
> > ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR
> > OTHERWISE DISPOSED OF IN THE ABSENCE OF A CURRENT AND EFFECTIVE REGISTRATION
> > STATEMENT UNDER THE ACT WITH RESPECT TO SUCH SHARES, OR AN OPINION
> > SATISFACTORY TO THE ISSUER AND ITS COUNSEL TO THE EFFECT THAT REGISTRATION
> > IS NOT REQUIRED UNDER THE ACT.

Section 1.8. Exchange of Certificates.

 

(a) Prior to the Effective Time, LRMK shall enter into an agreement with, and
shall deposit with, Securities Law Institute, or such other agent or agents as
may be satisfactory to LRMK and CRAZYGRAZER (the "Exchange Agent"), for the
benefit of the holders of CRAZYGRAZER Shares, for exchange through the Exchange
Agent in accordance with this Article I: (i) certificates representing the
appropriate number of LRMK Shares to be issued to holders of CRAZYGRAZER Shares
issuable pursuant to Section 1.7 in exchange for outstanding CRAZYGRAZER Shares.

 

(b) As soon as reasonably practicable after the Effective Time, the Exchange
Agent shall mail to each holder of record of a certificate or certificates which
immediately prior to the Effective Time represented outstanding CRAZYGRAZER
Shares (the "Certificates") whose shares were converted into the right to
receive LRMK Shares pursuant to Section 1.7: (i) a letter of transmittal (which
shall specify that delivery shall be effected, and risk of loss and title to the
Certificates shall pass, only upon delivery of the Certificates to the Exchange
Agent and shall be in such form and have such other provisions as CRAZYGRAZER
and LRMK may reasonably specify) and (ii) instructions for use in effecting the
surrender of the Certificates in exchange for certificates representing LRMK
Shares. Upon surrender of a Certificate to the Exchange Agent, together with
such letter of transmittal, duly executed, and any other required documents, the
holder of such Certificate shall be entitled to receive in exchange therefore a
certificate representing that number of whole LRMK Shares and the Certificate so
surrendered shall forthwith be canceled. In the event of a transfer of ownership
of CRAZYGRAZER Shares which are not registered in the transfer records of
CRAZYGRAZER, a certificate representing the proper number of LRMK Shares may be
issued to a transferee if the Certificate representing such CRAZYGRAZER Shares
is presented to the Exchange Agent accompanied by all documents required by the
Exchange Agent or LRMK to evidence and effect such transfer and by evidence that
any applicable stock transfer or other taxes have been paid. Until surrendered
as contemplated by this Section 1.8, each Certificate shall be deemed at any
time after the Effective Time to represent only the right to receive upon such
surrender the certificate representing LRMK Shares as contemplated by this
Section 1.8.

--------------------------------------------------------------------------------

(c) No dividends or other distributions declared or made after the Effective
Time with respect to LRMK Shares with a record date after the Effective Time
shall be paid to the holder of any unsurrendered Certificate with respect to the
LRMK Shares represented thereby until the holder of record of such Certificate
shall surrender such Certificate.

 

(d) In the event that any Certificate for CRAZYGRAZER Shares or LRMK Shares
shall have been lost, stolen or destroyed, the Exchange Agent shall issue in
exchange therefor, upon the making of an affidavit of that fact by the holder
thereof such LRMK Shares as may be required pursuant to this Agreement;
provided, however, that LRMK or the Exchange Agent, may, in its respective
discretion, require the delivery of a suitable bond, opinion or indemnity.

 

(e) All LRMK Shares issued upon the surrender for exchange of CRAZYGRAZER Shares
in accordance with the terms hereof shall be deemed to have been issued in full
satisfaction of all rights pertaining to such CRAZYGRAZER Shares. There shall be
no further registration of transfers on the stock transfer books of either of
CRAZYGRAZER or LRMK of the CRAZYGRAZER Shares or LRMK Shares which were
outstanding immediately prior to the Effective Time. If, after the Effective
Time, Certificates are presented to LRMK for any reason, they shall be canceled
and exchanged as provided in this Article I.

 

(f) No fractional LRMK Shares shall be issued in the Merger, but in lieu thereof
each holder of CRAZYGRAZER Shares otherwise entitled to a fractional LRMK Share
shall, upon surrender of its, his or her Certificate or Certificates, be
entitled to receive an additional share to round up to the nearest round number
of shares.

 

Section 1.9. Stock Options. At the Effective Time, each outstanding option to
purchase CRAZYGRAZER Shares, if any (a "CRAZYGRAZER Stock Option" or
collectively, "CRAZYGRAZER Stock Options") issued pursuant to any CRAZYGRAZER
Stock Option Plan or CRAZYGRAZER Long Term Incentive Plan whether vested or
unvested, shall be cancelled.

--------------------------------------------------------------------------------

Section 1.10. Taking of Necessary Action; Further Action. If, at any time after
the Effective Time, CRAZYGRAZER or LRMK reasonably determines that any deeds,
assignments, or instruments or confirmations of transfer are necessary or
desirable to carry out the purposes of this Agreement and to vest LRMK with full
right, title and possession to all assets, property, rights, privileges, powers
and franchises of CRAZYGRAZER, the officers and directors of LRMK and
CRAZYGRAZER are fully authorized in the name of their respective corporations or
otherwise to take, and will take, all such lawful and necessary or desirable
action.

 

ARTICLE 2

 

Representations and Warranties of LRMK

 

Except as set forth on the Disclosure Schedule delivered by LRMK and MERGER SUB
to CRAZYGRAZER (the "LRMK Disclosure Schedule"), LRMK and MERGER SUB hereby
represent and warrant to CRAZYGRAZER as follows:

 

Section 2.1. Organization and Qualification.

 

(a) Each of LRMK and MERGER SUB is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
and has all requisite power and authority to own, lease and operate its
properties and to carry on its businesses as now being conducted, except where
the failure to be so organized, existing and in good standing or to have such
power and authority would not have a Material Adverse Effect (as defined below)
on LRMK. When used in connection with LRMK, the term "Material Adverse Effect"
means any change or effect (i) that is or is reasonably likely to be materially
adverse to the business, results of operations, condition (financial or
otherwise) or prospects of LRMK, other than any change or effect arising out of
general economic conditions unrelated to any business in which LRMK is engaged,
or (ii) that may impair the ability of LRMK to perform its obligations hereunder
or to consummate the transactions contemplated hereby.

 

(b) LRMK has heretofore delivered to CRAZYGRAZER accurate and complete copies of
the Certificate of Incorporation and Bylaws (or similar governing documents), as
currently in effect, of LRMK. Except as set forth on Schedule 2.1 of the LRMK
Disclosure Schedule, LRMK is duly qualified or licensed and in good standing to
do business in each jurisdiction in which the property owned, leased or operated
by it or the nature of the business conducted by it makes such qualification or
licensing necessary, except in such jurisdictions where the failure to be so
duly qualified or licensed and in good standing would not have a Material
Adverse Effect on LRMK.

 

Section 2.2. Capitalization of LRMK.

 

(a) The authorized capital stock of LRMK consists of: (i) One Hundred Million
(100,000,000) LRMK Common Shares, par value $0.001 per share, of which, as of
September 30, 2003 approximately Forty-Two Million Four Hundred Fifty-Six
Thousand Two Hundred Twelve (42,456,212) LRMK Shares were issued and
outstanding, (ii) Twenty-Five Million (25,000,000) LRMK Preferred Shares, par
value $0.001 per share, of which, as of March 15, 2004 there were no preferred
shares outstanding, and no LRMK Shares were held in treasury. The authorized
capital stock of MERGER SUB consists of Fifty Million (50,000,000) shares of
common stock ("MERGER SUB Shares"), of which, as of the date of this Agreement,
1,000,000 shares were issued and outstanding. All of the outstanding LRMK Shares
and MERGER SUB Shares have been duly authorized and validly issued, and are
fully paid, nonassessable and free of preemptive rights. Except as set forth
herein, as of the date hereof, there are no outstanding (i) shares of capital
stock or other voting securities of LRMK or MERGER SUB, (ii) securities of LRMK
convertible into or exchangeable for shares of capital stock or voting
securities of LRMK or MERGER SUB, (iii) options or other rights to acquire from
LRMK or MERGER SUB and, except as described in the LRMK SEC Reports (as defined
below), no obligations of LRMK or MERGER SUB to issue, any capital stock, voting
securities or securities convertible into or exchangeable for capital stock or
voting securities of LRMK or MERGER SUB, and (iv) equity equivalents, interests
in the ownership or earnings of LRMK or MERGER SUB or other similar rights
(collectively, "LRMK Securities"). As of the date hereof, except as set forth on
Schedule 2.2(a) of the LRMK Disclosure Schedule there are no outstanding
obligations of LRMK or its subsidiaries to repurchase, redeem or otherwise
acquire any LRMK Securities or stockholder agreements, voting trusts or other
agreements or understandings to which LRMK is a party or by which it is bound
relating to the voting or registration of any shares of capital stock of LRMK.
For purposes of this Agreement, "Lien"; means, with respect to any asset
(including, without limitation, any security) any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset.

--------------------------------------------------------------------------------

(b) The LRMK Shares constitute the only class of equity securities of LRMK
registered or required to be registered under the Exchange Act.

 

(c) Other than its 100% ownership of MERGER SUB, LRMK does not own directly or
indirectly more than fifty percent (50%) of the outstanding voting securities or
interests (including membership interests) of any entity, other than as
specifically disclosed in the disclosure documents.

 

Section 2.3. Authority Relative to this Agreement; Recommendation.

 

(a) LRMK and MERGER SUB have all necessary corporate power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement, and the
consummation of the transactions contemplated hereby, have been duly and validly
authorized by the Board of Directors of LRMK (the "LRMK Board") and the Board of
Directors of MERGER SUB and no other corporate proceedings on the part of LRMK
or MERGER SUB are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby, except, as referred to in Section 2.17, the
approval and adoption of this Agreement by the holders of at least a majority of
the then outstanding MERGER SUB Shares. This Agreement has been duly and validly
executed and delivered by LRMK and MERGER SUB and constitutes a valid, legal and
binding agreement of LRMK and MERGER SUB, enforceable against LRMK and MERGER
SUB in accordance with its terms.

--------------------------------------------------------------------------------

(b) The LRMK Board has resolved to recommend that LRMK, the sole stockholder of
MERGER SUB, approve and adopt this Agreement. The approval of LRMK's
stockholder's is not required for approval and adoption of this Agreement.

 

Section 2.4. SEC Reports; Financial Statements.

 

(a) Except for the Information Statement on Schedule 14C/A filed on March 5,
2004, which is to be amended by LRMK post Closing, LRMK has filed all required
forms, reports and documents with the Securities and Exchange Commission (the
"SEC") since the filing of its S-18, each of which has complied in all material
respects with all applicable requirements of the Securities Act of 1933, as
amended (the "Securities Act"), and the Exchange Act (and the rules and
regulations promulgated thereunder, respectively), each as in effect on the
dates such forms, reports and documents were filed. LRMK has heretofore
delivered or promptly will deliver prior to the Effective Date to CRAZYGRAZER,
in the form filed with the SEC (including any amendments thereto but excluding
any exhibits), (i) its Annual Reports on Form 10-KSB for the fiscal years ended
June 30, 2003 and December 31, 2003 (Transition period Report), (ii) all
definitive proxy statements relating to LRMK's meetings of stockholders (whether
annual or special) held since January 1, 2003, if any, and (iii) all other
reports or registration statements filed by LRMK with the SEC since January 1,
2003 (all of the foregoing, collectively, the "LRMK SEC Reports"). None of such
LRMK SEC Reports, including, without limitation, any financial statements or
schedules included or incorporated by reference therein, contained, when filed,
any untrue statement of a material fact or omitted to state a material fact
required to be stated or incorporated by reference therein or necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading. The audited financial statements of LRMK included in
the LRMK SEC Reports fairly present, in conformity with generally accepted
accounting principles applied on a consistent basis (except as may be indicated
in the notes thereto), the financial position of LRMK as of the dates thereof
and its results of operations and changes in financial position for the periods
then ended. All material agreements, contracts and other documents required to
be filed as exhibits to any of the LRMK SEC Reports have been so filed.

 

(b) LRMK has heretofore made available or promptly will make available to
CRAZYGRAZER a complete and correct copy of any amendments or modifications which
are required to be filed with the SEC but have not yet been filed with the SEC,
to agreements, documents or other instruments which previously had been filed by
LRMK with the SEC pursuant to the Exchange Act. LRMK anticipates the filing of
an amendment to the Schedule 14C/A originally filed on March 5, 2004.

 

Section 2.5. Information Supplied. None of the information supplied or to be
supplied by LRMK for inclusion or incorporation by reference in connection with
the Merger will at the date filed with the SEC and made available to
stockholders of LRMK, contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they are
made, not misleading.

--------------------------------------------------------------------------------

Section 2.6. Consents and Approvals; No Violations. Except for filings, permits,
authorizations, consents and approvals as may be required under, and other
applicable requirements of, the Securities Act, the Exchange Act, state
securities or blue sky laws, the Hart-Scott-Rodino Antitrust Improvements Act of
1916, as amended (the "HSR Act"), the rules of the National Association of
Securities Dealers, Inc. ("NASD"), the filing and recordation of the Merger
Certificate as required by the NGCL, and as set forth on Schedule 2.6 of the
LRMK Disclosure Schedule no filing with or notice to, and no permit,
authorization, consent or approval of, any court or tribunal or administrative,
governmental or regulatory body, agency or authority (a "Governmental Entity")
is necessary for the execution and delivery by LRMK and MERGER SUB of this
Agreement or the consummation by LRMK and MERGER SUB of the transactions
contemplated hereby, except where the failure to obtain such permits,
authorizations, consents or approvals or to make such filings or give such
notice would not have a Material Adverse Effect on LRMK or MERGER SUB.

 

Except as set forth in Section 2.6 of the LRMK Disclosure Schedule, neither the
execution, delivery and performance of this Agreement by LRMK and MERGER SUB nor
the consummation by LRMK or MERGER SUB of the transactions contemplated hereby
will (i) conflict with or result in any breach of any provision of the
respective Certificate of Incorporation or Bylaws (or similar governing
documents) of LRMK or MERGER SUB, (ii) result in a violation or breach of, or
constitute (with or without due notice or lapse of time or both) a default (or
give rise to any right of termination, amendment, cancellation or acceleration
or Lien) under, any of the terms, conditions or provisions of any note, bond,
mortgage, indenture, lease, license, contract, agreement or other instrument or
obligation to which LRMK is a party or by which any of its properties or assets
may be bound, or (iii) violate any order, writ, injunction, decree, law,
statute, rule or regulation applicable to LRMK or any of its properties or
assets, except in the case of (ii) or (iii) for violations, breaches or defaults
which would not have a Material Adverse Effect on LRMK or MERGER SUB.

 

Section 2.7. No Default. Except as set forth in Section 2.7 of the LRMK
Disclosure Schedule, LRMK nor MERGER SUB is in breach, default or violation (and
no event has occurred which with notice or the lapse of time or both would
constitute a breach default or violation) of any term, condition or provision of
(i) its Certificate of Incorporation or Bylaws (or similar governing documents),
(ii) any note, bond, mortgage, indenture, lease, license, contract, agreement or
other instrument or obligation to which LRMK is now a party or by which any of
its respective properties or assets may be bound or (iii) any order, writ
injunction, decree, law, statute, rule or regulation applicable to LRMK or any
of its respective properties or assets, except in the case of (ii) or (iii) for
violations, breaches or defaults that would not have a Material Adverse Effect
on LRMK or MERGER SUB. Except as set forth in Section 2.7 of the LRMK Disclosure
Schedule, each note, bond, mortgage, indenture, lease, license, contract,
agreement or other instrument or obligation to which LRMK is now a party or by
which its respective properties or assets may be bound that is material to LRMK
or MERGER SUB and that has not expired is in full force and effect and is not
subject to any material default thereunder of which LRMK or MERGER SUB is aware
by any party obligated to LRMK thereunder.

 

Section 2.8. No Undisclosed Liabilities; Absence of Changes. Except as set forth
in Section 2.8 of the LRMK Disclosure Schedule and except as and to the extent
publicly disclosed by LRMK in the LRMK SEC Reports, as of September 30, 2003,
LRMK does not have any liabilities or obligations of any nature, whether or not
accrued, contingent or otherwise, that would be required by generally accepted
accounting principles to be reflected on a balance sheet of LRMK (including the
notes thereto) or which would have a Material Adverse Effect on LRMK. Except as
publicly disclosed by LRMK, since September 30, 2003, LRMK has not incurred any
liabilities of any nature, whether or not accrued, contingent or otherwise,
which could reasonably be expected to have, and there have been no events,
changes or effects with respect to LRMK having or which reasonably could be
expected to have, a Material Adverse Effect on LRMK. Except as and to the extent
publicly disclosed by LRMK in the LRMK SEC Reports and except as set forth in
Section 2.8 of the LRMK Disclosure Schedule, since September 30, 2003, there has
not been (i) any material change by LRMK in its accounting methods, principles
or practices (other than as required after the date hereof by concurrent changes
in generally accepted accounting principles), (ii) any revaluation by LRMK of
any of its assets having a Material Adverse Effect on LRMK, including, without
limitation, any write-down of the value of any assets other than in the ordinary
course of business or (iii) any other action or event that would have required
the consent of any other party hereto pursuant to Section 4.1 of this Agreement
had such action or event occurred after the date of this Agreement.

--------------------------------------------------------------------------------

Section 2.9. Litigation. Except as publicly disclosed by LRMK in the LRMK SEC
Reports, there is no suit, claim, action, proceeding or investigation pending
or, to the knowledge of LRMK, threatened against LRMK or any of its subsidiaries
or any of their respective properties or assets before any Governmental Entity
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect on LRMK or could reasonably be expected to prevent or
delay the consummation of the transactions contemplated by this Agreement.
Except as publicly disclosed by LRMK in the LRMK SEC Reports, LRMK is not
subject to any outstanding order, writ, injunction or decree which, insofar as
can be reasonably foreseen in the future, could reasonably be expected to have a
Material Adverse Effect on LRMK or could reasonably be expected to prevent or
delay the consummation of the transactions contemplated hereby.

 

Section 2.10. Compliance with Applicable Law. Except as publicly disclosed by
LRMK in the LRMK SEC Reports, LRMK holds all permits, licenses, variances,
exemptions, orders and approvals of all Governmental Entities necessary for the
lawful conduct of their respective businesses (the `'LRMK Permits"), except for
failures to hold such permits, licenses, variances, exemptions, orders and
approvals which would not have a Material Adverse Effect on LRMK. Except as
publicly disclosed by LRMK in the LRMK SEC Reports, LRMK is in compliance with
the terms of the LRMK Permits, except where the failure so to comply would not
have a Material Adverse Effect on LRMK. Except as publicly disclosed by LRMK in
the LRMK SEC Reports, the business of LRMK is not being conducted in violation
of any law, ordinance or regulation of any Governmental Entity except that no
representation or warranty is made in this Section 2.10 with respect to
Environmental Laws (as defined in Section 2.12 below) and except for violations
or possible violations which do not, and, insofar as reasonably can be foreseen,
in the future will not, have a Material Adverse Effect on LRMK. Except as
publicly disclosed by LRMK in the LRMK SEC Reports and the letter received from
the SEC regarding the deficiency of information contained in the Schedule 14C,
no investigation or review by any Governmental Entity with respect to LRMK is
pending or, to the knowledge of LRMK, threatened, nor, to the knowledge of LRMK,
has any Governmental Entity indicated an intention to conduct the same, other
than, in each case, those which LRMK reasonably believes will not have a
Material Adverse Effect on LRMK.

--------------------------------------------------------------------------------

Section 2.11. Employee Benefit Plans; Labor Matters.

 

(a) Except as set forth in Section 2.11(a) of the LRMK Disclosure Schedule with
respect to each employee benefit plan, program, policy, arrangement and contract
(including, without limitation, any "employee benefit plan," as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
("ERISA")), maintained or contributed to at any time by LRMK or any entity
required to be aggregated with LRMK pursuant to Section 414 of the Code (each, a
"LRMK Employee Plan"), no event has occurred and to the knowledge of LRMK, no
condition or set of circumstances exists in connection with which LRMK could
reasonably be expected to be subject to any liability which would have a
Material Adverse Effect on LRMK.

 

(b) (i) No LRMK Employee Plan is or has been subject to Title IV of ERISA or
Section 412 of the Code; and (ii) each LRMK Employee Plan intended to qualify
under Section 401(a) of the Code and each trust intended to qualify under
Section 501(a) of the Code is the subject of a favorable Internal Revenue
Service determination letter, and nothing has occurred which could reasonably be
expected to adversely affect such determination.

 

(c) Section 2.11(c) of the LRMK Disclosure Schedule sets forth a true and
complete list, as of the date of this Agreement, of each person who holds any
LRMK Stock Options, together with the number of LRMK Shares which are subject to
such option, the date of grant of such option, the extent to which such option
is vested (or will become vested as a result of the Merger), the option price of
such option (to the extent determined as of the date hereof), whether such
option is a nonqualified stock option or is intended to qualify as an incentive
stock option within the meaning of Section 422(b) of the Code, and the
expiration date of such option. Section 2.11(c) of the LRMK Disclosure Schedule
also sets forth the total number of such incentive stock options and such
nonqualified options. LRMK has furnished CRAZYGRAZER with complete copies of the
plans pursuant to which the LRMK Stock Options were issued. Other than the
automatic vesting of LRMK Stock Options that may occur without any action on the
part of LRMK or its officers or directors, LRMK has not taken any action that
would result in any LRMK Stock Options that are unvested becoming vested in
connection with or as a result of the execution and delivery of this Agreement
or the consummation of the transactions contemplated hereby.

 

(d) LRMK has made available to CRAZYGRAZER (i) a description of the terms of
employment and compensation arrangements of all officers of LRMK and a copy of
each such agreement currently in effect; (ii) copies of all agreements with
consultants who are individuals obligating LRMK to make annual cash payments in
an amount exceeding $100,000; (iii) a schedule listing all officers of LRMK who
have executed a non-competition agreement with LRMK and a copy of each such
agreement currently in effect; (iv) copies (or descriptions) of all severance
agreements, programs and policies of LRMK with or relating to its employees,
except programs and policies required to be maintained by law; and (v) copies of
all plans, programs, agreements and other arrangements of LRMK with or relating
to its employees which contain change in control provisions all of which are set
forth in Section 2.11(d) of the LRMK Disclosure Schedule.

--------------------------------------------------------------------------------

(e) There shall be no payment, accrual of additional benefits, acceleration of
payments, or vesting in any benefit under any LRMK Employee Plan or any
agreement or arrangement disclosed under this Section 2.11 solely by reason of
entering into or in connection with the transactions contemplated by this
Agreement.

 

(f) There are no controversies pending or, to the knowledge of LRMK, threatened,
between LRMK and any of their employees, which controversies have or could
reasonably be expected to have a Material Adverse Effect on LRMK. Neither LRMK
nor any of its subsidiaries is a party to any collective bargaining agreement or
other labor union contract applicable to persons employed by LRMK or any of its
subsidiaries (and neither LRMK nor any of its subsidiaries has any outstanding
material liability with respect to any terminated collective bargaining
agreement or labor union contract), nor does LRMK know of any activities or
proceedings of any labor union to organize any of its or employees. LRMK has no
knowledge of any strike, slowdown, work stoppage, lockout or threat thereof, by
or with respect to any of its employees.

 

Section 2.12. Environmental Laws and Regulations.

 

(a) Except as publicly disclosed by LRMK in the LRMK SEC Reports, (i) LRMK is in
material compliance with all applicable federal, state, local and foreign laws
and regulations relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water, ground
water, land surface or subsurface strata) (collectively, "Environmental Laws"),
except for non-compliance that would not have a Material Adverse Effect on LRMK,
which compliance includes, but is not limited to, the possession by LRMK of all
material permits and other governmental authorizations required under applicable
Environmental Laws, and compliance with the terms and conditions thereof; (ii)
LRMK has not received written notice of, or, to the knowledge of LRMK, is the
subject of, any action, cause of action, claim, investigation, demand or notice
by any person or entity alleging liability under or non-compliance with any
Environmental Law (an "Environmental Claim") that could reasonably be expected
to have a Material Adverse Effect on LRMK; and (iii) to the knowledge of LRMK,
there are no circumstances that are reasonably likely to prevent or interfere
with such material compliance in the future.

 

(b) Except as publicly disclosed by LRMK, there are no Environmental Claims
which could reasonably be expected to have a Material Adverse Effect on LRMK
that are pending or, to the knowledge of LRMK, threatened against LRMK or, to
the knowledge of LRMK, against any person or entity whose liability for any
Environmental Claim LRMK has or may have retained or assumed either
contractually or by operation of law.

 

Section 2.13. Tax Matters.

 

(a) Except as set forth in Section 2.13 of the LRMK Disclosure Schedule: (i)
LRMK has filed or has had filed on its behalf in a timely manner (within any
applicable extension periods) with the appropriate Governmental Entity all
income and other material Tax Returns (as defined herein) with respect to Taxes
(as defined herein) of LRMK and all Tax Returns were in all material respects
true, complete and correct; (ii) all material Taxes with respect to LRMK have
been paid in full or have been provided for in accordance with GAAP on LRMK's
most recent balance sheet which is part of the LRMK SEC Documents. (iii) there
are no outstanding agreements or waivers extending the statutory period of
limitations applicable to any federal, state, local or foreign income or other
material Tax Returns required to be filed by or with respect to LRMK; (iv) to
the knowledge of LRMK none of the Tax Returns of or with respect to LRMK is
currently being audited or examined by any Governmental Entity; and (v) no
deficiency for any income or other material Taxes has been assessed with respect
to LRMK which has not been abated or paid in full.

--------------------------------------------------------------------------------

(b) For purposes of this Agreement, (i) "Taxes" shall mean all taxes, charges,
fees, levies or other assessments, including, without limitation, income, gross
receipts, sales, use, ad valorem, goods and services, capital, transfer,
franchise, profits, license, withholding, payroll, employment, employer health,
excise, estimated, severance, stamp, occupation, property or other taxes,
customs duties, fees, assessments or charges of any kind whatsoever, together
with any interest and any penalties, additions to tax or additional amounts
imposed by any taxing authority and (ii) "Tax Return" shall mean any report,
return, documents declaration or other information or filing required to be
supplied to any taxing authority or jurisdiction with respect to Taxes.

 

Section 2.14. Title to Property. LRMK has good and defensible title to all of
its properties and assets, free and clear of all liens, charges and encumbrances
except liens for taxes not yet due and payable and such liens or other
imperfections of title, if any, as do not materially detract from the value of
or interfere with the present use of the property affected thereby or which,
individually or in the aggregate, would not have a Material Adverse Effect on
LRMK; and, to LRMK's knowledge, all leases pursuant to which LRMK leases from
others real or personal property are in good standing, valid and effective in
accordance with their respective terms, and there is not, to the knowledge of
LRMK, under any of such leases, any existing material default or event of
default (or event which with notice of lapse of time, or both, would constitute
a default and in respect of which LRMK has not taken adequate steps to prevent
such a default from occurring) except where the lack of such good standing,
validity and effectiveness, or the existence of such default or event, would not
have a Material Adverse Effect on LRMK.

 

Section 2.15. Intellectual Property.

 

(a) LRMK owns, or possesses adequate licenses or other valid rights to use, all
existing United States and foreign patents, trademarks, trade names, service
marks, copyrights, trade secrets and applications therefor that are material to
its business as currently conducted (the "LRMK Intellectual Property Rights").

 

(b) The validity of the LRMK Intellectual Property Rights and the title thereto
of LRMK is not being questioned in any litigation to which LRMK is a party.

 

(c) Except as set forth in Section 2.15(c) of the LRMK Disclosure Schedule, the
conduct of the business of LRMK as now conducted does not, to LRMK's knowledge,
infringe any valid patents, trademarks, trade names, service marks or copyrights
of others. The consummation of the transactions completed hereby will not result
in the loss or impairment of any LRMK Intellectual Property Rights.

 

(d) LRMK has taken steps it believes appropriate to protect and maintain its
trade secrets as such, except in cases where LRMK has elected to rely on patent
or copyright protection in lieu of trade secret protection.

--------------------------------------------------------------------------------

Section 2.16. Insurance. LRMK currently does not maintain general liability and
other business insurance.

 

Section 2.17. Vote Required. The affirmative vote of the holders of at least a
majority of the outstanding MERGER SUB Shares is the only vote of the holders of
any class or series of MERGER SUB's capital stock necessary to approve and adopt
this Agreement and the Merger.

Section 2.18. Tax Treatment of the Merger. The parties intend that for U.S.
federal income tax purposes the Merger be treated as a taxable purchase by LRMK
of CRAZYGRAZER Membership Interests owned by the Members in exchange for shares
of LRMK's Preferred Stock. For these purposes, and all other U.S. federal income
tax purposes, the parties agree that LRMK's Preferred Stock subject to the
conversion and redemption provisions set forth in the terms and conditions of
the Series A Convertible Preferred Stock received by the Members in the Merger
shall be valued for all U.S. federal income tax purposes at 100% of the
redemtion value of the Preferred Stock on the Closing Date.

Section 2.19. Affiliates. Except for the Principal LRMK Stockholders ("PCS") and
the directors and executive officers of LRMK, each of whom is listed in Section
2.19 of the LRMK Disclosure Schedule, there are no persons who, to the knowledge
of LRMK, may be deemed to be affiliates of LRMK under Rule 1-02(b) of Regulation
S-X of the SEC (the "LRMK Affiliates").

 

Section 2.20. Certain Business Practices. None of LRMK or MERGER SUB or any
directors, officers, agents or employees of LRMK or MERGER SUB has (i) used any
funds for unlawful contributions, gifts, entertainment or other unlawful
expenses relating to political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to foreign or domestic
political parties or campaigns or violated any provision of the Foreign Corrupt
Practices Act of 1977, as amended (the "FCPA"), or (iii) made any other unlawful
payment.

 

Section 2.21. Insider Interests. Except as set forth in Section 2.21 of the LRMK
Disclosure Schedule, none of the PCS's nor any officer or director of LRMK has
any interest in any material property, real or personal, tangible or intangible,
including without limitation, any computer software or LRMK Intellectual
Property Rights, used in or pertaining to the business of LRMK, except for the
ordinary rights of a stockholder or employee stock option holder.

--------------------------------------------------------------------------------

Section 2.22. Opinion of Financial Adviser. No advisers, as of the date hereof,
have delivered to the LRMK Board a written opinion to the effect that, as of
such date, the exchange ratio contemplated by the Merger is fair to the holders
of LRMK Shares.

 

Section 2.23. Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder's or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of LRMK or MERGER SUB.

 

Section 2.24. Disclosure. No representation or warranty of LRMK or MERGER SUB in
this Agreement or any certificate, schedule, document or other instrument
furnished or to be furnished to CRAZYGRAZER pursuant hereto or in connection
herewith contains, as of the date of such representation, warranty or
instrument, or will contain any untrue statement of a material fact or, at the
date thereof, omits or will omit to state a material fact necessary to make any
statement herein or therein, in light of the circumstances under which such
statement is or will be made, not misleading.

 

Section 2.25. No Existing Discussions. As of the date hereof, other than the
Hall Communications merger, LRMK is not engaged, directly or indirectly, in any
discussions or negotiations with any other party with respect to any Third Party
Acquisition (as defined in Section 4.4).

 

Section 2.26. Material Contracts.

 

(a) LRMK and MERGER SUB has delivered or otherwise made available to CRAZYGRAZER
true, correct and complete copies of all contracts and agreements (and all
amendments, modifications and supplements thereto and all side letters to which
LRMK and MERGER SUB are a party affecting the obligations of any party
thereunder) to which LRMK or MERGER SUB is a party or by which any of its
properties or assets are bound that are, material to the business, properties or
assets of LRMK or MERGER SUB taken as a whole, including, without limitation, to
the extent any of the following are, individually or in the aggregate, material
to the business, properties or assets of LRMK or MERGER SUB taken as a whole,
all: (i) employment, product design or development, personal services,
consulting, non-competition, severance, golden parachute or indemnification
contracts (including, without limitation, any contract to which LRMK is a party
involving employees of LRMK); (ii) licensing, publishing, merchandising or
distribution agreements; (iii) contracts granting rights of first refusal or
first negotiation; (iv) partnership or joint venture agreements; (v) agreements
for the acquisition, sale or lease of material properties or assets or stock or
otherwise entered into since June 30, 2003; (vi) contracts or agreements with
any Governmental Entity, and (vii) all commitments and agreements to enter into
any of the foregoing (collectively, together with any such contracts entered
into in accordance with Section 4.1 hereof, the "LRMK Contracts"). LRMK or
MERGER SUB is not a party to or bound by any severance, golden parachute or
other agreement with any employee or consultant pursuant to which such person
would be entitled to receive any additional compensation or an accelerated
payment of compensation as a result of the consummation of the transactions
contemplated hereby.

--------------------------------------------------------------------------------

(b) Each of the LRMK Contracts is valid and enforceable in accordance with its
terms, and there is no default under any LRMK Contract so listed either by LRMK
or MERGER SUB or, to the knowledge of LRMK or MERGER SUB, by any other party
thereto, and no event has occurred that with the lapse of time or the giving of
notice or both would constitute a default thereunder by LRMK or MERGER SUB or,
to the knowledge of LRMK or MERGER SUB, any other party, in any such case in
which such default or event could reasonably be expected to have a Material
Adverse Effect on LRMK or MERGER SUB.

 

(c) No party to any such LRMK Contract has given notice to LRMK of or made a
claim against LRMK or MERGER SUB with respect to any breach or default
thereunder, in any such case in which such breach or default could reasonably be
expected to have a Material Adverse Effect on LRMK or MERGER SUB.

 

ARTICLE 3

 

Representations and Warranties of CRAZYGRAZER

 

Except as set forth on the Disclosure Schedule delivered by CRAZYGRAZER to LRMK
(the "CRAZYGRAZER Disclosure Schedule"), CRAZYGRAZER hereby represents and
warrants to LRMK as follows:

 

Section 3.1. Organization and Qualification.

 

(a) Each of CRAZYGRAZER and its subsidiaries is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation or
organization and has all requisite power and authority to own, lease and operate
its properties and to carry on its businesses as now being conducted, except
where the failure to be so organized, existing and in good standing or to have
such power and authority would not have a Material Adverse Effect (as defined
below) on CRAZYGRAZER. When used in connection with CRAZYGRAZER, the term
"Material Adverse Effect'' means any change or effect (i) that is or is
reasonably likely to be materially adverse to the business, results of
operations, condition (financial or otherwise) or prospects of CRAZYGRAZER and
its subsidiaries, taken as a whole, other than any change or effect arising out
of general economic conditions unrelated to any businesses in which CRAZYGRAZER
and its subsidiaries are engaged, or (ii) that may impair the ability of
CRAZYGRAZER to consummate the transactions contemplated hereby.

 

(b) CRAZYGRAZER has heretofore delivered to LRMK accurate and complete copies of
the Articles of Organization and Operating Agreement (or similar governing
documents), as currently in effect, of CRAZYGRAZER. Each of CRAZYGRAZER and its
subsidiaries is duly qualified or licensed and in good standing to do business
in each jurisdiction in which the property owned, leased or operated by it or
the nature of the business conducted by it makes such qualification or licensing
necessary except in such jurisdictions where the failure to be so duly qualified
or licensed and in good standing would not have a Material Adverse Effect on
CRAZYGRAZER.

--------------------------------------------------------------------------------

Section 3.2. Membership Interests of CRAZYGRAZER.

 

(a) As of the Effective Date, Richard M. "Mick" Hall will be the sole Member of
CRAZYGRAZER. As of the date of this Agreement, CRAZYGRAZER has no Membership
Interests reserved for issuance and no obligation to admit any other person as a
Member. All the outstanding CRAZYGRAZER Membership Interests are duly authorized
and validly issued and were not issued in violation of any subscriptive or
preemptive rights. There are no other CRAZYGRAZER Membership Interests
authorized, issued or outstanding and there are no preemptive rights or any
outstanding Rights of CRAZYGRAZER or any of its Subsidiaries of any character
relating to the issued or unissued securities of CRAZYGRAZER (including those
relating to the issuance, sale, purchase, redemption, conversion, exchange,
redemption, voting or transfer thereof). Since January 1, 2004 and until the
date hereof, no dividend or other distribution has been paid on or in respect of
CRAZYGRAZER Membership Interests.

 

Immediately after Effective Time, LRMK shall own all of the Membership Interests
of CRAZYGRAZER.

 

(b) Except as set forth in Section 3.2(b) of the CRAZYGRAZER Disclosure
Schedule, CRAZYGRAZER is the record and beneficial owner of all of the issued
and outstanding securities of its subsidiaries.

 

Section 3.3. Authority Relative to this Agreement; Recommendation.

 

(a) CRAZYGRAZER has all necessary corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly authorized by the
Managing Member of CRAZYGRAZER (the "CRAZYGRAZER Board"), and no other corporate
proceedings on the part of CRAZYGRAZER are necessary to authorize this Agreement
or to consummate the transactions contemplated hereby, except, as referred to in
Section 3.17, the approval and adoption of this Agreement by all of the holders
of the then outstanding CRAZYGRAZER Shares. This Agreement has been duly and
validly executed and delivered by CRAZYGRAZER and constitutes a valid, legal and
binding agreement of CRAZYGRAZER, enforceable against CRAZYGRAZER in accordance
with its terms.

 

(b) The CRAZYGRAZER Board has resolved to recommend that the Members of
CRAZYGRAZER approve and adopt this Agreement.

 

Section 3.4. SEC Reports; Financial Statements. CRAZYGRAZER is not required to
file forms, reports and documents with the SEC. Audited financial statements for
CRAZYGRAZER from inception, prepared in accordance with GAAP, shall be provided
by CRAZYGRAZER to LRMK prior to Closing of the Merger.

 

Section 3.5. Information Supplied. None of the information supplied or to be
supplied by CRAZYGRAZER for inclusion or incorporation by reference to the 8-K
will, at the time the 8-K is filed with the SEC and at the time it becomes
effective under the Securities Act, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading.

--------------------------------------------------------------------------------

Section 3.6. Consents and Approvals; No Violations. Except as set forth in
Section 3.6 of the CRAZYGRAZER Disclosure Schedule, and for filings, permits,
authorizations, consents and approvals as may be required under, and other
applicable requirements of, the Securities Act, the Exchange Act, state
securities or blue sky laws, the HSR Act, the rules of the NASD, and the filing
and recordation of the Merger Certificate as required by the NGCL, no filing
with or notice to, and no permit, authorization, consent or approval of, any
Governmental Entity is necessary for the execution and delivery by CRAZYGRAZER
of this Agreement or the consummation by CRAZYGRAZER of the transactions
contemplated hereby, except where the failure to obtain such permits,
authorizations consents or approvals or to make such filings or give such notice
would not have a Material Adverse Effect on CRAZYGRAZER.

 

Neither the execution, delivery and performance of this Agreement by CRAZYGRAZER
nor the consummation by CRAZYGRAZER of the transactions contemplated hereby will
(i) conflict with or result in any breach of any provision of the respective
Articles of Organization or Operating Agreement (or similar governing documents)
of CRAZYGRAZER or any of CRAZYGRAZER's subsidiaries, (ii) result in a violation
or breach of, or constitute (with or without due notice or lapse of time or
both) a default (or give rise to any right of termination, amendment,
cancellation or acceleration or Lien) under, any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, lease, license, contract,
agreement or other instrument or obligation to which CRAZYGRAZER or any of
CRAZYGRAZER's subsidiaries is a party or by which any of them or any of their
respective properties or assets may be bound or (iii) violate any order, writ,
injunction, decree, law, statute, rule or regulation applicable to CRAZYGRAZER
or any of CRAZYGRAZER's subsidiaries or any of their respective properties or
assets, except in the case of (ii) or (iii) for violations, breaches or defaults
which would not have a Material Adverse Effect on CRAZYGRAZER.

 

Section 3.7. No Default. None of CRAZYGRAZER or any of its subsidiaries is in
breach, default or violation (and no event has occurred which with notice or the
lapse of time or both would constitute a breach, default or violation) of any
term, condition or provision of (i) its Articles of Organization or Operating
Agreement (or similar governing documents), (ii) any note, bond, mortgage,
indenture, lease, license, contract, agreement or other instrument or obligation
to which CRAZYGRAZER or any of its subsidiaries is now a party or by which any
of them or any of their respective properties or assets may be bound or (iii)
any order, writ, injunction, decree, law, statute, rule or regulation applicable
to CRAZYGRAZER, its subsidiaries or any of their respective properties or
assets, except in the case of (ii) or (iii) for violations, breaches or defaults
that would not have a Material Adverse Effect on CRAZYGRAZER. Each note, bond,
mortgage, indenture, lease, license, contract, agreement or other instrument or
obligation to which CRAZYGRAZER or any of its subsidiaries is now a party or by
which any of them or any of their respective properties or assets may be bound
that is material to CRAZYGRAZER and its subsidiaries taken as a whole and that
has not expired is in full force and effect and is not subject to any material
default thereunder of which CRAZYGRAZER is aware by any party obligated to
CRAZYGRAZER or any subsidiary thereunder.

--------------------------------------------------------------------------------

Section 3.8. No Undisclosed Liabilities; Absence of Changes. Except as and to
the extent disclosed by CRAZYGRAZER, none of CRAZYGRAZER or its subsidiaries had
any liabilities or obligations of any nature, whether or not accrued, contingent
or otherwise, that would be required by generally accepted accounting principles
to be reflected on a consolidated balance sheet of CRAZYGRAZER and its
consolidated subsidiaries (including the notes thereto) or which would have a
Material Adverse Effect on CRAZYGRAZER. Except as disclosed by CRAZYGRAZER, none
of CRAZYGRAZER or its subsidiaries has incurred any liabilities of any nature,
whether or not accrued, contingent or otherwise, which could reasonably be
expected to have, and there have been no events, changes or effects with respect
to CRAZYGRAZER or its subsidiaries having or which could reasonably be expected
to have, a Material Adverse Effect on CRAZYGRAZER. Except as and to the extent
disclosed by CRAZYGRAZER there has not been (i) any material change by
CRAZYGRAZER in its accounting methods, principles or practices (other than as
required after the date hereof by concurrent changes in generally accepted
accounting principles), (ii) any revaluation by CRAZYGRAZER of any of its assets
having a Material Adverse Effect on CRAZYGRAZER, including, without limitation,
any write-down of the value of any assets other than in the ordinary course of
business or (iii) any other action or event that would have required the consent
of any other party hereto pursuant to Section 4.2 of this Agreement had such
action or event occurred after the date of this Agreement.

 

Section 3.9. Litigation. Except as set forth in Schedule 3.9 of the CRAZYGRAZER
Disclosure Schedule there is no suit, claim, action, proceeding or investigation
pending or, to the knowledge of CRAZYGRAZER, threatened against CRAZYGRAZER or
any of its subsidiaries or any of their respective properties or assets before
any Governmental Entity which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect on CRAZYGRAZER or could
reasonably be expected to prevent or delay the consummation of the transactions
contemplated by this Agreement. Except as disclosed by CRAZYGRAZER, none of
CRAZYGRAZER or its subsidiaries is subject to any outstanding order, writ,
injunction or decree which, insofar as can be reasonably foreseen in the future,
could reasonably be expected to have a Material Adverse Effect on CRAZYGRAZER or
could reasonably be expected to prevent or delay the consummation of the
transactions contemplated hereby.

 

Section 3.10. Compliance with Applicable Law. Except as disclosed by
CRAZYGRAZER, CRAZYGRAZER and its subsidiaries hold all permits, licenses,
variances, exemptions, orders and approvals of all Governmental Entities
necessary for the lawful conduct of their respective businesses (the
"CRAZYGRAZER Permits"), except for failures to hold such permits, licenses,
variances, exemptions, orders and approvals which would not have a Material
Adverse Effect on CRAZYGRAZER. Except as disclosed by CRAZYGRAZER, CRAZYGRAZER
and its subsidiaries are in compliance with the terms of the CRAZYGRAZER
Permits, except where the failure so to comply would not have a Material Adverse
Effect on CRAZYGRAZER. Except as disclosed by CRAZYGRAZER, the businesses of
CRAZYGRAZER and its subsidiaries are not being conducted in violation of any
law, ordinance or regulation of any Governmental Entity except that no
representation or warranty is made in this Section 3.10 with respect to
Environmental Laws and except for violations or possible violations which do
not, and, insofar as reasonably can be foreseen, in the future will not, have a
Material Adverse Effect on CRAZYGRAZER. Except as disclosed by CRAZYGRAZER no
investigation or review by any Governmental Entity with respect to CRAZYGRAZER
or its subsidiaries is pending or, to the knowledge of CRAZYGRAZER, threatened,
nor, to the knowledge of CRAZYGRAZER, has any Governmental Entity indicated an
intention to conduct the same, other than, in each case, those which CRAZYGRAZER
reasonably believes will not have a Material Adverse Effect on CRAZYGRAZER.

--------------------------------------------------------------------------------

Section 3.11. Employee Benefit Plans; Labor Matters.

 

(a) With respect to each employee benefit plan, program, policy, arrangement and
contract (including, without limitation, any "employee benefit plan," as defined
in Section 3(3) of ERISA), maintained or contributed to at any time by
CRAZYGRAZER, any of its subsidiaries or any entity required to be aggregated
with CRAZYGRAZER or any of its subsidiaries pursuant to Section 414 of the Code
(each, a "CRAZYGRAZER Employee Plan"), no event has occurred and, to the
knowledge of CRAZYGRAZER, no condition or set of circumstances exists in
connection with which CRAZYGRAZER or any of its subsidiaries could reasonably be
expected to be subject to any liability which would have a Material Adverse
Effect on CRAZYGRAZER.

 

(b) (i) No CRAZYGRAZER Employee Plan is or has been subject to Title IV of ERISA
or Section 412 of the Code; and (ii) each CRAZYGRAZER Employee Plan intended to
qualify under Section 401(a) of the Code and each trust intended to qualify
under Section 501(a) of the Code is the subject of a favorable Internal Revenue
Service determination letter, and nothing has occurred which could reasonably be
expected to adversely affect such determination.

 

(c) CRAZYGRAZER has made available to LRMK (i) a description of the terms of
employment and compensation arrangements of all officers of CRAZYGRAZER and a
copy of each such agreement currently in effect; (ii) copies of all agreements
with consultants who are individuals obligating CRAZYGRAZER to make annual cash
payments in an amount exceeding $100,000; (iii) a schedule listing all officers
of CRAZYGRAZER who have executed a non-competition agreement with CRAZYGRAZER
and a copy of each such agreement currently in effect; (iv) copies (or
descriptions) of all severance agreements, programs and policies of CRAZYGRAZER
with or relating to its employees, except programs and policies required to be
maintained by law; and (v) copies of all plans, programs, agreements and other
arrangements of the CRAZYGRAZER with or relating to its employees which contain
change in control provisions.

 

(d) Except as disclosed in Section 3.11(d) of the CRAZYGRAZER Disclosure
Schedule there shall be no payment, accrual of additional benefits, acceleration
of payments, or vesting in any benefit under any CRAZYGRAZER Employee Plan or
any agreement or arrangement disclosed under this Section 3.11 solely by reason
of entering into or in connection with the transactions contemplated by this
Agreement.

 

(e) There are no controversies pending or, to the knowledge of CRAZYGRAZER
threatened, between CRAZYGRAZER or any of its subsidiaries and any of their
respective employees, which controversies have or could reasonably be expected
to have a Material Adverse Effect on CRAZYGRAZER. Neither CRAZYGRAZER nor any of
its subsidiaries is a party to any collective bargaining agreement or other
labor union contract applicable to persons employed by CRAZYGRAZER or any of its
subsidiaries (and neither CRAZYGRAZER nor any of its subsidiaries has any
outstanding material liability with respect to any terminated collective
bargaining agreement or labor union contract), nor does CRAZYGRAZER know of any
activities or proceedings of any labor union to organize any of its or any of
its subsidiaries' employees. CRAZYGRAZER has no knowledge of any strike,
slowdown, work stoppage, lockout or threat thereof by or with respect to any of
its or any of its subsidiaries' employees.

--------------------------------------------------------------------------------

Section 3.12. Environmental Laws and Regulations.

 

(a) Except as disclosed by CRAZYGRAZER, (i) each of CRAZYGRAZER and its
subsidiaries is in material compliance with all Environmental Laws, except for
non-compliance that would not have a Material Adverse Effect on CRAZYGRAZER,
which compliance includes, but is not limited to, the possession by CRAZYGRAZER
and its subsidiaries of all material permits and other governmental
authorizations required under applicable Environmental Laws, and compliance with
the terms and conditions thereof; (ii) none of CRAZYGRAZER or its subsidiaries
has received written notice of, or, to the knowledge of CRAZYGRAZER, is the
subject of, any Environmental Claim that could reasonably be expected to have a
Material Adverse Effect on CRAZYGRAZER; and (iii) to the knowledge of
CRAZYGRAZER, there are no circumstances that are reasonably likely to prevent or
interfere with such material compliance in the future.

 

(b) Except as disclosed by CRAZYGRAZER, there are no Environmental Claims which
could reasonably be expected to have a Material Adverse Effect on CRAZYGRAZER
that are pending or, to the knowledge of CRAZYGRAZER, threatened against
CRAZYGRAZER or any of its subsidiaries or, to the knowledge of CRAZYGRAZER,
against any person or entity whose liability for any Environmental Claim
CRAZYGRAZER or its subsidiaries has or may have retained or assumed either
contractually or by operation of law.

 

Section 3.13. Tax Matters. Except as set forth in Section 3.13 of the
CRAZYGRAZER Disclosure Schedule: (i) CRAZYGRAZER and each of its subsidiaries
has filed or has had filed on its behalf in a timely manner (within any
applicable extension periods) with the appropriate Governmental Entity all
income and other material Tax Returns with respect to Taxes of CRAZYGRAZER and
each of its subsidiaries and all Tax Returns were in all material respects true,
complete and correct; (ii) all material Taxes with respect to CRAZYGRAZER and
each of its subsidiaries have been paid in full or have been provided for in
accordance with GAAP on CRAZYGRAZER's most recent balance sheet which is part of
the CRAZYGRAZER SEC Documents; (iii) there are no outstanding agreements or
waivers extending the statutory period of limitations applicable to any federal,
state, local or foreign income or other material Tax Returns required to be
filed by or with respect to CRAZYGRAZER or its subsidiaries; (iv) to the
knowledge of CRAZYGRAZER none of the Tax Returns of or with respect to
CRAZYGRAZER or any of its subsidiaries is currently being audited or examined by
any Governmental Entity; and (v) no deficiency for any income or other material
Taxes has been assessed with respect to CRAZYGRAZER or any of its subsidiaries
which has not been abated or paid in full.

 

Section 3.14. Title to Property. CRAZYGRAZER and each of its subsidiaries have
good and defensible title to all of their properties and assets, free and clear
of all liens, charges and encumbrances except liens for taxes not yet due and
payable and such liens or other imperfections of title, if any, as do not
materially detract from the value of or interfere with the present use of the
property affected thereby or which, individually or in the aggregate, would not
have a Material Adverse Effect on CRAZYGRAZER; and, to CRAZYGRAZER's knowledge,
all leases pursuant to which CRAZYGRAZER or any of its subsidiaries lease from
others real or personal property are in good standing, valid and effective in
accordance with their respective terms, and there is not, to the knowledge of
CRAZYGRAZER, under any of such leases, any existing material default or event of
default (or event which with notice or lapse of time, or both, would constitute
a material default and in respect of which CRAZYGRAZER or such subsidiary has
not taken adequate steps to prevent such a default from occurring) except where
the lack of such good standing, validity and effectiveness, or the existence of
such default or event of default would not have a Material Adverse Effect on
CRAZYGRAZER.

--------------------------------------------------------------------------------

Section 3.15. Intellectual Property.

 

(a) Each of CRAZYGRAZER and its subsidiaries owns, or possesses adequate
licenses or other valid rights to use, all existing United States and foreign
patents, trademarks, trade names, services marks, copyrights, trade secrets, and
applications therefor that are material to its business as currently conducted
(the "CRAZYGRAZER Intellectual Property Rights").

 

(b) Except as set forth in Section 3.15(b) of the CRAZYGRAZER Disclosure
Schedule the validity of the CRAZYGRAZER Intellectual Property Rights and the
title thereto of CRAZYGRAZER or any subsidiary, as the case may be, is not being
questioned in any litigation to which CRAZYGRAZER or any subsidiary is a party.

 

(c) The conduct of the business of CRAZYGRAZER and its subsidiaries as now
conducted does not, to CRAZYGRAZER's knowledge, infringe any valid patents,
trademarks, tradenames, service marks or copyrights of others. The consummation
of the transactions contemplated hereby will not result in the loss or
impairment of any CRAZYGRAZER Intellectual Property Rights.

 

(d) Each of CRAZYGRAZER and its subsidiaries has taken steps it believes
appropriate to protect and maintain its trade secrets as such, except in cases
where CRAZYGRAZER has elected to rely on patent or copyright protection in lieu
of trade secret protection.

 

Section 3.16. Insurance. CRAZYGRAZER and its subsidiaries maintain general
liability and other business insurance that CRAZYGRAZER believes to be
reasonably prudent for its business.

 

Section 3.17. Vote Required. The affirmative vote of all holders of CRAZYGRAZER
Shares is the only vote of the holders of membership interests of CRAZYGRAZER
necessary to approve and adopt this Agreement and the Merger.

 

Section 3.18. Tax Treatment. Neither CRAZYGRAZER nor, to the knowledge of
CRAZYGRAZER, any of its affiliates has taken or agreed to take any action that
would prevent the Merger from complying with the terms of Section 2.18 above.

--------------------------------------------------------------------------------

Section 3.19. Affiliates. Except for the Members, directors and executive
officers of CRAZYGRAZER, each of whom is listed in Section 3.19 of the
CRAZYGRAZER Disclosure Schedule, there are no persons who, to the knowledge of
CRAZYGRAZER, may be deemed to be affiliates of CRAZYGRAZER under Rule 1-02(b) of
Regulation S-X of the SEC (the "CRAZYGRAZER Affiliates").

 

Section 3.20. Certain Business Practices. None of CRAZYGRAZER, any of its
subsidiaries or any Members, directors, officers, agents or employees of
CRAZYGRAZER or any of its subsidiaries has (i) used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to foreign or domestic political parties or
campaigns or violated any provision of the FCPA, or (iii) made any other
unlawful payment.

 

Section 3.21. Insider Interests. Except as set forth in Section 3.21 of the
CRAZYGRAZER Disclosure Schedule, no member, officer or director of CRAZYGRAZER
has any interest in any material property, real or personal, tangible or
intangible, including without limitation, any computer software or CRAZYGRAZER
Intellectual Property Rights, used in or pertaining to the business of
CRAZYGRAZER or any subsidiary, except for the ordinary rights of a Member.

 

Section 3.22. Opinion of Financial Adviser. No advisers, as of the date hereof,
have delivered to the CRAZYGRAZER Board a written opinion to the effect that, as
of such date, the exchange ratio contemplated by the Merger is fair to the
holders of CRAZYGRAZER Shares.

 

Section 3.23. Brokers. No broker, finder or investment banker is entitled to any
brokerage, finders or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of CRAZYGRAZER.

 

Section 3.24. Disclosure. No representation or warranty of CRAZYGRAZER in this
Agreement or any certificate, schedule, document or other instrument furnished
or to be furnished to LRMK pursuant hereto or in connection herewith contains,
as of the date of such representation, warranty or instrument, or will contain
any untrue statement of a material fact or, at the date thereof, omits or will
omit to state a material fact necessary to make any statement herein or therein,
in light of the circumstances under which such statement is or will be made, not
misleading.

 

Section 3.25. No Existing Discussions. As of the date hereof, CRAZYGRAZER is not
engaged, directly or indirectly, in any discussions or negotiations with any
other party with respect to any Third Party Acquisition (as defined in Section
5.4).

--------------------------------------------------------------------------------

Section 3.26. Material Contracts.

 

(a) CRAZYGRAZER has delivered or otherwise made available to LRMK true, correct
and complete copies of all contracts and agreements (and all amendments,
modifications and supplements thereto and all side letters to which CRAZYGRAZER
is a party affecting the obligations of any party thereunder) to which
CRAZYGRAZER or any of its subsidiaries is a party or by which any of their
properties or assets are bound that are, material to the business, properties or
assets of CRAZYGRAZER and its subsidiaries taken as a whole, including, without
limitation, to the extent any of the following are, individually or in the
aggregate, material to the business, properties or assets of CRAZYGRAZER and its
subsidiaries taken as a whole, all: (i) employment, product design or
development, personal services, consulting, non-competition, severance, golden
parachute or indemnification contracts (including, without limitation, any
contract to which CRAZYGRAZER is a party involving employees of CRAZYGRAZER);
(ii) licensing, publishing, merchandising or distribution agreements; (iii)
contracts granting rights of first refusal or first negotiation; (iv)
partnership or joint venture agreements; (v) agreements for the acquisition,
sale or lease of material properties or assets or stock or otherwise. (vi)
contracts or agreements with any Governmental Entity; and (vii) all commitments
and agreements to enter into any of the foregoing (collectively, together with
any such contracts entered into in accordance with Section 5.2 hereof, the
"CRAZYGRAZER Contracts"). Neither CRAZYGRAZER nor any of its subsidiaries is a
party to or bound by any severance, golden parachute or other agreement with any
employee or consultant pursuant to which such person would be entitled to
receive any additional compensation or an accelerated payment of compensation as
a result of the consummation of the transactions contemplated hereby.

 

(b) Each of the CRAZYGRAZER Contracts is valid and enforceable in accordance
with its terms, and there is no default under any CRAZYGRAZER Contract so listed
either by CRAZYGRAZER or, to the knowledge of CRAZYGRAZER, by any other party
thereto, and no event has occurred that with the lapse of time or the giving of
notice or both would constitute a default thereunder by CRAZYGRAZER or, to the
knowledge of CRAZYGRAZER, any other party, in any such case in which such
default or event could reasonably be expected to have a Material Adverse Effect
on CRAZYGRAZER.

 

(c) No party to any such CRAZYGRAZER Contract has given notice to CRAZYGRAZER of
or made a claim against CRAZYGRAZER with respect to any breach or default
thereunder, in any such case in which such breach or default could reasonably be
expected to have a Material Adverse Effect on CRAZYGRAZER.

 

ARTICLE 4

 

Covenants

 

Section 4.1. Conduct of Business of LRMK. Except as contemplated by this
Agreement or as described in Section 4.1 of the LRMK Disclosure Schedule, during
the period from the date hereof to the Effective Time, LRMK will conduct its
operations in the ordinary course of business consistent with past practice and,
to the extent consistent therewith, with no less diligence and effort than would
be applied in the absence of this Agreement, seek to preserve intact its current
business organization, keep available the service of its current officers and
employees and preserve its relationships with customers, suppliers and others
having business dealings with it to the end that goodwill and ongoing businesses
shall be unimpaired at the Effective Time. Without limiting the generality of
the foregoing, except as otherwise expressly provided in this Agreement or as
described in Section 4.1 of the LRMK Disclosure Schedule, prior to the Effective
Time, LRMK will not, without the prior written consent of CRAZYGRAZER:

--------------------------------------------------------------------------------

(a) amend its Certificate of Incorporation or Bylaws (or other similar governing
instrument);

 

(b) amend the terms of any stock of any class or any other securities (except
bank loans) or equity equivalents.

 

(c) split, combine or reclassify any shares of its capital stock, declare, set
aside or pay any dividend or other distribution (whether in cash, stock or
property or any combination thereof) in respect of its capital stock, make any
other actual, constructive or deemed distribution in respect of its capital
stock or otherwise make any payments to stockholders in their capacity as such,
or redeem or otherwise acquire any of its securities;

 

(d) adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization of LRMK
(other than the Merger);

 

(e) (i) incur or assume any long-term or short-term debt or issue any debt
securities except for borrowings or issuances of letters of credit under
existing lines of credit in the ordinary course of business; (ii) assume,
guarantee, endorse or otherwise become liable or responsible (whether directly,
contingently or otherwise) for the obligations of any other person. (iii) make
any loans, advances or capital contributions to, or investments in, any other
person; (iv) pledge or otherwise encumber shares of capital stock of LRMK; or
(v) mortgage or pledge any of its material assets, tangible or intangible, or
create or suffer to exist any material Lien thereupon (other than tax Liens for
taxes not yet due);

 

(f) except as may be required by law, enter into, adopt or amend or terminate
any bonus, profit sharing, compensation, severance, termination, stock option,
stock appreciation right, restricted stock, performance unit, stock equivalent,
stock purchase agreement, pension, retirement, deferred compensation,
employment, severance or other employee benefit agreement, trust, plan, fund or
other arrangement for the benefit or welfare of any director, officer or
employee in any manner, or increase in any manner the compensation or fringe
benefits of any director, officer or employee or pay any benefit not required by
any plan and arrangement as in effect as of the date hereof (including, without
limitation, the granting of stock appreciation rights or performance units);
provided, however, that this paragraph (f) shall not prevent LRMK from (i)
entering into employment agreements or severance agreements with employees in
the ordinary course of business and consistent with past practice or (ii)
increasing annual compensation and/or providing for or amending bonus
arrangements for employees for fiscal 2004 in the ordinary course of year-end
compensation reviews consistent with past practice and paying bonuses to
employees for fiscal 2004 in amounts previously disclosed to CRAZYGRAZER (to the
extent that such compensation increases and new or amended bonus arrangements do
not result in a material increase in benefits or compensation expense to LRMK);

 

(g) acquire, sell, lease or dispose of any assets in any single transaction or
series of related transactions (other than in the ordinary course of business);

(h) except as may be required as a result of a change in law or in generally
accepted accounting principles, change any of the accounting principles or
practices used by it;

--------------------------------------------------------------------------------

(i) revalue in any material respect any of its assets including, without
limitation, writing down the value of inventory or writing-off notes or accounts
receivable other than in the ordinary course of business;

 

(j) (i) acquire (by merger, consolidation, or acquisition of stock or assets)
any corporation, partnership or other business organization or division thereof
or any equity interest therein; (ii) enter into any contract or agreement other
than in the ordinary course of business consistent with past practice which
would be material to LRMK; (iii) authorize any new capital expenditure or
expenditures which, individually is in excess of $10,000 or, in the aggregate,
are in excess of $50,000; provided, however that none of the foregoing shall
limit any capital expenditure required pursuant to existing contracts;

 

(k) make any tax election or settle or compromise any income tax liability
material to LRMK;

 

(l) settle or compromise any pending or threatened suit, action or claim which
(i) relates to the transactions contemplated hereby or (ii) the settlement or
compromise of which could have a Material Adverse Effect on LRMK;

 

(m) commence any material research and development project or terminate any
material research and development project that is currently ongoing, in either
case, except pursuant to the terms of existing contracts or in the ordinary
course of business; or

 

(n) take, or agree in writing or otherwise to take, any of the actions described
in Sections 4.1(a) through 4.1(m) or any action which would make any of the
representations or warranties of contained in this Agreement untrue or
incorrect.

 

Section 4.2. Conduct of Business of CRAZYGRAZER. Except as contemplated by this
Agreement or as described in Section 4.2 of the CRAZYGRAZER Disclosure Schedule
during the period from the date hereof to the Effective Time, CRAZYGRAZER will
conduct its operations in the ordinary course of business consistent with past
practice and, to the extent consistent therewith, with no less diligence and
effort than would be applied in the absence of this Agreement, seek to preserve
intact its current business organization, keep available the service of its
current officers and employees and preserve its relationships with customers,
suppliers and others having business dealings with it to the end that goodwill
and ongoing businesses shall be unimpaired at the Effective Time. Without
limiting the generality of the foregoing, except as otherwise expressly provided
in this Agreement or as described in Section 4.2 of the CRAZYGRAZER Disclosure
Schedule, prior to the Effective Time, CRAZYGRAZER will not, without the prior
written consent of:

 

(a) amend its Articles of Organization or Operating Agreement (or other similar
governing instrument);

--------------------------------------------------------------------------------

(b) authorize for issuance, issue, sell, deliver or agree or commit to issue,
sell or deliver (whether through the issuance or granting of options, warrants,
commitments, subscriptions, rights to purchase or otherwise) any membership
interests or any other securities (except bank loans) or equity equivalents;

 

(c) split, combine or reclassify any of its membership interests, declare, set
aside or pay any dividend or other distribution (whether in cash, stock or
property or any combination thereof) in respect of its membership interests,
make any other actual, constructive or deemed distribution in respect of its
membership interests or otherwise make any payments to Members in their capacity
as such, or redeem or otherwise acquire any of its securities;

 

(d) adopt a plan of complete or partial liquidation, dissolution, merger
consolidation, restructuring, re-capitalization or other reorganization of
CRAZYGRAZER (other than the Merger);

 

(e) (i) incur or assume any long-term or short-term debt or issue any debt
securities except for borrowings or issuances of letters of credit under
existing lines of credit in the ordinary course of business. (ii) assume,
guarantee, endorse or otherwise become liable or responsible (whether directly,
contingently or otherwise) for the obligations of any other person; (iii) make
any loans, advances or capital contributions to or investments in, any other
person; (iv) pledge or otherwise encumber shares of capital stock of CRAZYGRAZER
or its subsidiaries; or (v) mortgage or pledge any of its material assets,
tangible or intangible, or create or suffer to exist any material Lien thereupon
(other than tax Liens for taxes not yet due);

 

(f) except as may be required by law, enter into, adopt or amend or terminate
any bonus, profit sharing, compensation, severance, termination, stock option,
stock appreciation right, restricted stock, performance unit stock equivalent,
stock purchase agreement, pension, retirement, deferred compensation,
employment, severance or other employee benefit agreement, trust, plan, fund or
other arrangement for the benefit or welfare of any director, officer or
employee in any manner, or increase in any manner the compensation or fringe
benefits of any director, officer or employee or pay any benefit not required by
any plan and arrangement as in effect as of the date hereof (including, without
limitation, the granting of stock appreciation rights or performance units);
provided, however, that this paragraph (f) shall not prevent CRAZYGRAZER or its
subsidiaries from (i) entering into employment agreements or severance
agreements with employees in the ordinary course of business and consistent with
past practice or (ii) increasing annual compensation and/or providing for or
amending bonus arrangements for employees for fiscal 2004 in the ordinary course
of yearend compensation reviews consistent with past practice and paying bonuses
to employees for fiscal 2004 in amounts previously disclosed to (to the extent
that such compensation increases and new or amended bonus arrangements do not
result in a material increase in benefits or compensation expense to
CRAZYGRAZER);

 

(g) acquire, sell, lease or dispose of any assets in any single transaction or
series of related transactions other than in the ordinary course of business;

--------------------------------------------------------------------------------

(h) except as may be required as a result of a change in law or in generally
accepted accounting principles, change any of the accounting principles or
practices used by it;

 

(i) revalue in any material respect any of its assets, including, without
limitation, writing down the value of inventory of writing-off notes or accounts
receivable other than in the ordinary course of business;

 

(j) (i) acquire (by merger, consolidation, or acquisition of stock or assets)
any corporation, partnership, or other business organization or division thereof
or any equity interest therein; (ii) enter into any contract or agreement other
than in the ordinary course of business consistent with past practice which
would be material to CRAZYGRAZER; (iii) authorize any new capital expenditure or
expenditures which, individually, is in excess of $100,000 or, in the aggregate,
are in excess of $500,000: provided, however that none of the foregoing shall
limit any capital expenditure required pursuant to existing contracts;

 

(k) make any tax election or settle or compromise any income tax liability
material to CRAZYGRAZER and its subsidiaries taken as a whole;

 

(l) settle or compromise any pending or threatened suit, action or claim which
(i) relates to the transactions contemplated hereby or (ii) the settlement or
compromise of which could have a Material Adverse Effect on CRAZYGRAZER;

 

(m) commence any material research and development project or terminate any
material research and development project that is currently ongoing, in either
case, except pursuant to the terms of existing contracts or except in the
ordinary course of business; or

 

(n) take, or agree in writing or otherwise to take, any of the actions described
in Sections 4.2(a) through 4.2(m) or any action which would make any of the
representations or warranties of the CRAZYGRAZER contained in this Agreement
untrue or incorrect.

 

Section 4.3. Preparation of 8-K. CRAZYGRAZER and LRMK shall promptly prepare and
file with the SEC a Current Report on Form 8-K within fifteen (15) days of the
Effective Time of this Agreement disclosing the Merger, if required by counsel.

 

Section 4.4. Other Potential Acquirers.

 

(a) CRAZYGRAZER, its affiliates and their respective officers, directors,
employees, representatives and agents shall immediately cease any existing
discussions or negotiations, if any, with any parties conducted heretofore with
respect to any Third Party Acquisition.

 

Section 4.5. Meetings of Stockholders. Each of CRAZYGRAZER and MERGER SUB shall
take all action necessary, in accordance with the respective General Corporation
Law of its respective state, and its respective articles of incorporation and
bylaws, to duly call, give notice of, convene and hold a meeting of its
stockholders/members, or receive a written majority consent of its respective
stockholders/members, as promptly as practicable, to consider and vote upon the
adoption and approval of this Agreement and the transactions contemplated
hereby. The stockholder/member votes required for the adoption and approval of
the transactions contemplated by this Agreement shall be the vote required by
the NGCL and its charter and bylaws, in the case of MERGER SUB and the General
Corporation Law of its respective state, and its charter and Operating
Agreement, in the case of CRAZYGRAZER. MERGER SUB and CRAZYGRAZER will, through
their respective Boards of Directors or Managing Member, recommend to their
respective stockholders/members approval of such matters

--------------------------------------------------------------------------------

Section 4.6. OTC:BB Listing. The parties shall use all reasonable efforts to
cause the LRMK Shares, subject to Rule 144, to be traded on the Over-the-Counter
Bulletin Board (OTC:BB).

 

Section 4.7. Access to Information.

 

(a) Between the date hereof and the Effective Time, LRMK will give CRAZYGRAZER
and its authorized representatives, and CRAZYGRAZER will give LRMK and its
authorized representatives, reasonable access to all employees, plants, offices,
warehouses and other facilities and to all books and records of itself and its
subsidiaries, will permit the other party to make such inspections as such party
may reasonably require and will cause its officers and those of its subsidiaries
to furnish the other party with such financial and operating data and other
information with respect to the business and properties of itself and its
subsidiaries as the other party may from time to time reasonably request.

 

(b) Between the date hereof and the Effective Time, LRMK shall furnish to
CRAZYGRAZER, and CRAZYGRAZER will furnish to LRMK, within 25 business days after
the end of each quarter, quarterly statements prepared by such party (in
conformity with its past practices) as of the last day of the period then ended.

 

(c) Each of the parties hereto will hold and will cause its consultants and
advisers to hold in confidence all documents and information furnished to it in
connection with the transactions contemplated by this Agreement.

 

Section 4.8. Additional Agreements, Reasonable Efforts. Subject to the terms and
conditions herein provided, each of the parties hereto agrees to use all
reasonable efforts to take, or cause to be taken, all action, and to do, or
cause to be done, all things reasonably necessary, proper or advisable under
applicable laws and regulations to consummate and make effective the
transactions contemplated by this Agreement, including, without limitation, (i)
cooperating in the preparation and filing of the 8-K, any filings that may be
required under the HSR Act, and any amendments to any thereof; (ii) obtaining
consents of all third parties and Governmental Entities necessary, proper or
advisable for the consummation of the transactions contemplated by this
Agreement; (iii) contesting any legal proceeding relating to the Merger and (iv)
the execution of any additional instruments necessary to consummate the
transactions contemplated hereby. Subject to the terms and conditions of this
Agreement, CRAZYGRAZER, MERGER SUB and LRMK agree to use all reasonable efforts
to cause the Effective Time to occur as soon as practicable after the
CRAZYGRAZER and MERGER SUB member/stockholder votes with respect to the Merger.
In case at any time after the Effective Time any further action is necessary to
carry out the purposes of this Agreement, the proper officers and directors of
each party hereto shall take all such necessary action.

--------------------------------------------------------------------------------

Section 4.9. Employee Benefits; Stock Option and Employee Purchase Plans. It is
the parties' present intent to provide after the Effective Time to employees of
CRAZYGRAZER employee benefit plans (other than stock option or other plans
involving the potential issuance of securities of LRMK) which, in the aggregate,
are not less favorable than those currently provided by CRAZYGRAZER.
Notwithstanding the foregoing, nothing contained herein shall be construed as
requiring the parties to continue any specific employee benefit plans.

 

Section 4.10. Public Announcements. CRAZYGRAZER, and LRMK will consult with one
another before issuing any press release or otherwise making any public
statements with respect to the transactions contemplated by this Agreement,
including, without limitation, the Merger, and shall not issue any such press
release or make any such public statement prior to such consultation, except as
may be required by applicable law or by obligations pursuant to any quotation
requirements with the NASD Over-the-Counter Bulletin Board (OTC:BB) as
determined by CRAZYGRAZER or LRMK.

 

Section 4.11. Indemnification.

 

(a) To the extent, if any, not provided by an existing right under one of the
parties' directors and officers liability insurance policies, from and after the
Effective Time, LRMK and MERGER SUB shall, to the fullest extent permitted by
applicable law, indemnify, defend and hold harmless each person who is now, or
has been at any time prior to the date hereof, or who becomes prior to the
Effective Time, a director, officer or employee of the parties hereto or any
subsidiary thereof (each an "Indemnified Party" and, collectively, the
"Indemnified Parties") against all losses, expenses (including reasonable
attorneys' fees and expenses), claims, damages or liabilities or, subject to the
proviso of the next succeeding sentence, amounts paid in settlement arising out
of actions or omissions occurring at or prior to the Effective Time and whether
asserted or claimed prior to, at or after the Effective Time) that are in whole
or in part (i) based on, or arising out of the fact that such person is or was a
director, officer or employee of such party or a subsidiary of such party or
(ii) based on, arising out of or pertaining to the transactions contemplated by
this Agreement. In the event of any such loss expense, claim, damage or
liability (whether or not arising before the Effective Time), (i) LRMK shall pay
the reasonable fees and expenses of counsel selected by the Indemnified Parties,
which counsel shall be reasonably satisfactory to LRMK, promptly after
statements therefor are received and otherwise advance to such Indemnified Party
upon request reimbursement of documented expenses reasonably incurred, in either
case to the extent not prohibited by the NGCL or its certificate of
incorporation or bylaws, (ii) LRMK will cooperate in the defense of any such
matter and (iii) any determination required to be made with respect to whether
an Indemnified Party's conduct complies with the standards set forth under the
NGCL and LRMK's certificate of incorporation or bylaws shall be made by
independent counsel mutually acceptable to LRMK and the Indemnified Party;
provided, however, that LRMK shall not be liable for any settlement effected
without its written consent (which consent shall not be unreasonably withheld).
The Indemnified Parties as a group may retain only one law firm with respect to
each related matter except to the extent there is, in the opinion of counsel to
an Indemnified Party, under applicable standards of professional conduct,
conflict on any significant issue between positions of any two or more
Indemnified Parties.

--------------------------------------------------------------------------------

(b) In the event LRMK or any of its successors or assigns (i) consolidates with
or merges into any other person and shall not be the continuing or surviving
corporation or entity or such consolidation or merger or (ii) transfers all or
substantially all of its properties and assets to any person, then and in either
such case, proper provision shall be made so that the successors and assigns of
LRMK shall assume the obligations set forth in this Section 4.11.

 

(c) To the fullest extent permitted by law, from and after the Effective Time,
all rights to indemnification now existing in favor of the employees, agents,
directors or officers of LRMK and CRAZYGRAZER and their subsidiaries with
respect to their activities as such prior to the Effective Time, as provided in
LRMK's and CRAZYGRAZER's certificate of incorporation or bylaws, in effect on
the date thereof or otherwise in effect on the date hereof, shall survive the
Merger and shall continue in full force and effect for a period of not less than
six years from the Effective Time.

 

(d) The provisions of this Section 4.11 are intended to be for the benefit of,
and shall be enforceable by, each Indemnified Party, his or her heirs and his or
her representatives.

 

Section 4.12. Notification of Certain Matters. The parties hereto shall give
prompt notice to the other parties, of (i) the occurrence or nonoccurrence of
any event the occurrence or nonoccurrence of which would be likely to cause any
representation or warranty contained in this Agreement to be untrue or
inaccurate in any material respect at or prior to the Effective Time, (ii) any
material failure of such party to comply with or satisfy any covenant, condition
or agreement to be complied with or satisfied by it hereunder, (iii) any notice
of, or other communication relating to, a default or event which, with notice or
lapse of time or both, would become a default, received by such party or any of
its subsidiaries subsequent to the date of this Agreement and prior to the
Effective Time, under any contract or agreement material to the financial
condition, properties, businesses or results of operations of such party and its
subsidiaries taken as a whole to which such party or any of its subsidiaries is
a party or is subject, (iv) any notice or other communication from any third
party alleging that the consent of such third party is or may be required in
connection with the transactions contemplated by this Agreement, or (v) any
material adverse change in their respective financial condition, properties,
businesses, results of operations or prospects taken as a whole, other than
changes resulting from general economic conditions; provided, however, that the
delivery of any notice pursuant to this Section 4.12 shall not cure such breach
or non-compliance or limit or otherwise affect the remedies available hereunder
to the party receiving such notice.

 

ARTICLE 5

 

Conditions to Consummation of the Merger

 

Section 5.1. Conditions to Each Party's Obligations to Effect the Merger. The
respective obligations of each party hereto to effect the Merger are subject to
the satisfaction at or prior to the Effective Time of the following conditions:

--------------------------------------------------------------------------------

(a) this Agreement shall have been approved and adopted by the requisite vote of
the stockholder of MERGER SUB and Member of CRAZYGRAZER;

 

(b) this Agreement shall have been approved and adopted by the Board of
Directors of LRMK and MERGER SUB, and the Managing Member of CRAZYGRAZER;

 

(c) no statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or enforced by any United States
court or United States governmental authority which prohibits, restrains,
enjoins or restricts the consummation of the Merger;

 

(d) any waiting period applicable to the Merger under the HSR Act shall have
terminated or expired, and any other governmental or regulatory notices or
approvals required with respect to the transactions contemplated hereby shall
have been either filed or received; and

 

Section 5.2. Conditions to the Obligations of LRMK and MERGER SUB. The
obligation of LRMK and MERGER SUB to effect the Merger is subject to the
satisfaction at or prior to the Effective Time of the following conditions:

 

(a) the representations of CRAZYGRAZER contained in this Agreement or in any
other document delivered pursuant hereto shall be true and correct (except to
the extent that the breach thereof would not have a Material Adverse Effect on
CRAZYGRAZER) at and as of the Effective Time with the same effect as if made at
and as of the Effective Time (except to the extent such representations
specifically related to an earlier date, in which case such representations
shall be true and correct as of such earlier date), and at the Closing
CRAZYGRAZER shall have delivered to LRMK a certificate to that effect;

 

(b) each of the covenants and obligations of CRAZYGRAZER to be performed at or
before the Effective Time pursuant to the terms of this Agreement shall have
been duly performed in all material respects at or before the Effective Time and
at the Closing CRAZYGRAZER shall have delivered to LRMK a certificate to that
effect;

 

(c) CRAZYGRAZER shall have obtained the consent or approval of each person whose
consent or approval shall be required in order to permit the Merger as relates
to any obligation, right or interest of CRAZYGRAZER under any loan or credit
agreement, note, mortgage, indenture, lease or other agreement or instrument,
except those for which failure to obtain such consents and approvals would not,
in the reasonable opinion of LRMK, individually or in the aggregate, have a
Material Adverse Effect on CRAZYGRAZER;

 

(d) CRAZYGRAZER shall have received and delivered to LRMK, its audited financial
statements from inception, prepared in accordance with GAAP.

 

(e) there shall have been no events, changes or effects with respect to
CRAZYGRAZER or its subsidiaries having or which could reasonably be expected to
have a Material Adverse Effect on CRAZYGRAZER.

--------------------------------------------------------------------------------

Section 5.3. Conditions to the Obligations of CRAZYGRAZER. The respective
obligations of CRAZYGRAZER to effect the Merger are subject to the satisfaction
at or prior to the Effective Time of the following conditions:

 

(a) the representations of LRMK and MERGER SUB contained in this Agreement or in
any other document delivered pursuant hereto shall be true and correct (except
to the extent that the breach thereof would not have a Material Adverse Effect
on LRMK) at and as of the Effective Time with the same effect as if made at and
as of the Effective Time (except to the extent such representations specifically
related to an earlier date, in which case such representations shall be true and
correct as of such earlier date), and at the Closing LRMK shall have delivered
to CRAZYGRAZER a certificate to that effect;

 

(b) each of the covenants and obligations of LRMK to be performed at or before
the Effective Time pursuant to the terms of this Agreement shall have been duly
performed in all material respects at or before the Effective Time and at the
Closing LRMK shall have delivered to CRAZYGRAZER a certificate to that effect;

 

(c) there shall have been no events, changes or effects with respect to LRMK
having or which could reasonably be expected to have a Material Adverse Effect
on LRMK; and

 

(d) the rights, preferences and conversion terms of the LRMK Series A Preferred
Stock shall be set forth in a Certificate of Designation and filed by LRMK with
the Delaware Secretary of State prior to Closing of the Merger.

 

ARTICLE 6

 

Termination; Amendment; Waiver

 

Section 6.1. Termination. This Agreement may be terminated and the Merger may be
abandoned at any time prior to the Effective Time, whether before or after
approval and adoption of this Agreement by MERGER SUB's or CRAZYGRAZER's
stockholders:

 

(a) by mutual written consent of LRMK and CRAZYGRAZER;

 

(b) by CRAZYGRAZER or LRMK if (i) any court of competent jurisdiction in the
United States or other United States Governmental Entity shall have issued a
final order, decree or ruling or taken any other final action restraining,
enjoining or otherwise prohibiting the Merger and such order, decree, ruling or
other action is or shall have become nonappealable or (ii) the Merger has not
been consummated by April 30, 2004; provided, however, that no party may
terminate this Agreement pursuant to this clause (ii) if such party's failure to
fulfill any of its obligations under this Agreement shall have been the reason
that the Effective Time shall not have occurred on or before said date;

 

(c) by LRMK if (i) there shall have been a breach of any representation or
warranty on the part of CRAZYGRAZER set forth in this Agreement, or if any
representation or warranty of CRAZYGRAZER shall have become untrue, in either
case such that the conditions set forth in Section 5.2(a) would be incapable of
being satisfied by April 30, 2004 (or as otherwise extended), (ii) there shall
have been a breach by CRAZYGRAZER of any of their respective covenants or
agreements hereunder having a Material Adverse Effect on CRAZYGRAZER or
materially adversely affecting (or materially delaying) the consummation of the
Merger, and CRAZYGRAZER, as the case may be, has not cured such breach within 20
business days after notice by LRMK thereof, provided that LRMK has not breached
any of its obligations hereunder, (iii) MERGER SUB shall have convened a meeting
of its stockholders to vote upon the Merger and shall have failed to obtain the
requisite vote of its stockholders; or (iv) LRMK shall have convened a meeting
of its Board of Directors to vote upon the Merger and shall have failed to
obtain the requisite vote;

--------------------------------------------------------------------------------

(d) by CRAZYGRAZER if (i) there shall have been a breach of any representation
or warranty on the part of LRMK or MERGER SUB set forth in this Agreement, or if
any representation or warranty of LRMK or MERGER SUB shall have become untrue,
in either case such that the conditions set forth in Section 5.3(a) would be
incapable of being satisfied by April 30, 2004 (or as otherwise extended), (ii)
there shall have been a breach by LRMK or MERGER SUB of its covenants or
agreements hereunder having a Material Adverse Effect on LRMK or materially
adversely affecting (or materially delaying) the consummation of the Merger, and
LRMK, as the case may be, has not cured such breach within twenty business days
after notice by CRAZYGRAZER thereof, provided that CRAZYGRAZER has not breached
any of its obligations hereunder, (iii) the LRMK Board shall have recommended to
MERGER SUB's stockholders a Superior Proposal, (iv) the LRMK Board shall have
withdrawn, modified or changed its approval or recommendation of this Agreement
or the Merger or shall have failed to call, give notice of, convene or hold a
stockholders' meeting to vote upon the Merger, or shall have adopted any
resolution to effect any of the foregoing, (v) CRAZYGRAZER shall have convened a
meeting of its members to vote upon the Merger and shall have failed to obtain
the requisite vote of its members or (vi) MERGER SUB shall have convened a
meeting of its stockholders to vote upon the Merger and shall have failed to
obtain the requisite vote of its stockholders.

 

Section 6.2. Effect of Termination. In the event of the termination and
abandonment of this Agreement pursuant to Section 6.1, this Agreement shall
forthwith become void and have no effect, without any liability on the part of
any party hereto or its affiliates, directors, officers or stockholders, other
than the provisions of this Section 6.2 and Sections 4.7(c) and 6.3 hereof.
Nothing contained in this Section 6.2 shall relieve any party from liability for
any breach of this Agreement.

 

Section 6.3. Fees and Expenses. Each party shall bear its own expenses in
connection with this Agreement and the transactions contemplated hereby.

 

Section 6.4. Amendment. This Agreement may be amended by action taken by LRMK,
MERGER SUB and CRAZYGRAZER at any time before or after approval of the Merger by
the stockholders of MERGER SUB and members of CRAZYGRAZER (if required by
applicable law) but, after any such approval, no amendment shall be made which
requires the approval of such stockholders/members under applicable law without
such approval. This Agreement may not be amended except by an instrument in
writing signed on behalf of the parties hereto.

--------------------------------------------------------------------------------

Section 6.5. Extension; Waiver. At any time prior to the Effective Time, each
party hereto may (i) extend the time for the performance of any of the
obligations or other acts of any other party, (ii) waive any inaccuracies in the
representations and warranties of any other party contained herein or in any
document, certificate or writing delivered pursuant hereto or (iii) waive
compliance by any other party with any of the agreements or conditions contained
herein. Any agreement on the part of any party hereto to any such extension or
waiver shall be valid only if set forth in an instrument in writing signed on
behalf of such party. The failure of any party hereto to assert any of its
rights hereunder shall not constitute a waiver of such rights.

 

ARTICLE 7

 

Miscellaneous

 

Section 7.1. Nonsurvival of Representations and Warranties. The representations
and warranties made herein shall not survive beyond the Effective Time or a
termination of this Agreement. This Section 7.1 shall not limit any covenant or
agreement of the parties hereto which by its terms requires performance after
the Effective Time.

 

Section 7.2. Entire Agreement; Assignment. This Agreement (a) constitutes the
entire agreement between the parties hereto with respect to the subject matter
hereof and supersedes all other prior agreements and understandings both written
and oral, between the parties with respect to the subject matter hereof and (b)
shall not be assigned by operation of law or otherwise.

 

Section 7.3. Validity. If any provision of this Agreement, or the application
thereof to any person or circumstance, is held invalid or unenforceable, the
remainder of this Agreement, and the application of such provision to other
persons or circumstances, shall not be affected thereby, and to such end, the
provisions of this Agreement are agreed to be severable.

 

Section 7.4. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by facsimile
or by registered or certified mail (postage prepaid, return receipt requested),
to each other party as follows:

 

If to CRAZYGRAZER:

 

> Crazy Grazer, LLC
> 
> 6600 Amelia Earhart Ct.
> 
> Las Vegas, Nevada 89119

if to LRMK or MERGER SUB:

 

> Left Right Marketing Technology, Inc.
> 
> 6600 Amelia Earhart Ct.
> 
> Las Vegas, Nevada 89119

--------------------------------------------------------------------------------

with a copy to:

 

> Stoecklein Law Group
> 
> Donald J. Stoecklein, Esq.
> 
> Suite 400
> 
> 402 West Broadway
> 
> San Diego, California 92101

or to such other address as the person to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.

 

Section 7.5. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, without regard to the
principles of conflicts of law thereof.

 

Section 7.6. Descriptive Headings. The descriptive headings herein are inserted
for convenience of reference only and are not intended to be part of or to
affect the meaning or interpretation of this Agreement.

 

Section 7.7. Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each party hereto and its successors and permitted
assigns, and except as provided in Sections 4.9 and 4.11, nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
person any rights, benefits or remedies of any nature whatsoever under or by
reason of this Agreement.

 

Section 7.8. Certain Definitions. For the purposes of this Agreement, the term:

 

(a) "affiliate" means (except as otherwise provided in Sections 2.19, 3.19 and
4.13) a person that directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, the first mentioned
person;

 

(b) "business day" means any day other than a day on which Nasdaq is closed;

 

(c) "capital stock" means common stock, preferred stock, partnership interests,
limited liability company interests or other ownership interests entitling the
holder thereof to vote with respect to matters involving the issuer thereof;

 

(d) "knowledge'' or "known'' means, with respect to any matter in question, if
an executive officer of LRMK or CRAZYGRAZER or its subsidiaries, as the case may
be, has actual knowledge of such matter;

 

(e) "person" means an individual, corporation, partnership, limited liability
company, association, trust, unincorporated organization or other legal entity;
and

 

(f) "subsidiary" or "subsidiaries" of LRMK, CRAZYGRAZER or any other person,
means any corporation, partnership, limited liability company, association,
trust, unincorporated association or other legal entity of which LRMK,
CRAZYGRAZER or any such other person, as the case may be (either alone or
through or together with any other subsidiary), owns, directly or indirectly,
50% or more of the capital stock, the holders of which are generally entitled to
vote for the election of the board of directors or other governing body of such
corporation or other legal entity.

--------------------------------------------------------------------------------

Section 7.9. Personal Liability. This Agreement shall not create or be deemed to
create or permit any personal liability or obligation on the part of any direct
or indirect stockholder of LRMK, CRAZYGRAZER or any officer, director, employee,
agent, representative or investor of any party hereto.

 

Section 7.10. Specific Performance. The parties hereby acknowledge and agree
that the failure of any party to perform its agreements and covenants hereunder,
including its failure to take all actions as are necessary on its part to the
consummation of the Merger, will cause irreparable injury to the other parties
for which damages, even if available, will not be an adequate remedy.
Accordingly, each party hereby consents to the issuance of injunctive relief by
any court of competent jurisdiction to compel performance of such party's
obligations and to the granting by any court of the remedy of specific
performance of its obligations hereunder; provided, however, that, if a party
hereto is entitled to receive any payment or reimbursement of expenses pursuant
to Sections 6.3(a), (b) or (c), it shall not be entitled to specific performance
to compel the consummation of the Merger.

 

Section 7.11. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same agreement.

 

 

 

 

[SIGNATURE PAGE TO FOLLOW]

--------------------------------------------------------------------------------

In Witness Whereof, each of the parties has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

 

CRAZYGRAZER:

Crazy Grazer, LLC

a Nevada limited liability company

 

 

By:/s/ Richard Michael "Mick" Hall   

Richard Michael "Mick" Hall

Managing Member

 

 

LRMK:

 

LEFT RIGHT MARKETING TECHNOLOGY, INC.

a Delaware corporation

 

 

By:/s/ Mark Newburg                      

Mark Newburg

Chief Operating Officer

 

 

MERGER SUB:

 

Left Right Marketing & Technology, Inc.

a Nevada corporation

 

By:/s/ Mark Newburg                       

Mark Newburg

President

--------------------------------------------------------------------------------

LRMK DISCLOSURE SCHEDULE

 

Schedule 2.1 Organization  

 See Amended Articles/Bylaws/Minutes



Schedule 2.2(c) Subsidiary  

 Global Gaming International - 100% owned



Schedule 2.6 Consents & Approvals  

 None Required



Schedule 2.7 No Default  

 Not Applicable



Schedule 2.8 No Undisclosed Liability  

 None Exist



Schedule 2.9 Litigation  

 None Exist



Schedule 2.10 Compliance with Applicable Law  

 Not Applicable - fully disclosed in 10-KSB



Schedule 2.11 Employee Benefit Plans  

 Section 2.11(a) Not Applicable - None Exist



  

Section 2.11(b) No Benefit Plan Exist



  

Section 2.11( c)No Options Exist



  

Section 2.11(d) No Agreements Exist



Schedule 2.12 Environmental Laws and Regs  

 Not Applicable



Schedule 2.13 Tax Matters  

 None Exist



Schedule 2.14 Title to Property  

 None Exist



Schedule 2.15 Intellectual Property  

 None Exist



Schedule 2.16 Insurance  

 None Exist



Schedule 2.17 Vote Required  

 See MERGER SUB Stockholder Meeting Certificate



Schedule 2.18 Tax Treatment  

 Not Applicable



Schedule 2.19 Affiliates  

 Richard M. "Mick" Hall

  

Heather Hall

  

Mark Newburg

  

Eugene "Rock" Newman

  

Arnoldo "Arnie" Galassi

--------------------------------------------------------------------------------

Schedule 2.20 Certain Business Practices  

 None Exist



Schedule 2.21 Insider Interest  

 None Exist



Schedule 2.22 Opinion of Financial Adviser  

 Waived - None Exist



Schedule 2.23 Broker  

 None Exist



Schedule 4.1 Conduct of Business  

 See Amended & Restated Articles

--------------------------------------------------------------------------------

CRAZYGRAZER DISCLOSURE SCHEDULE

 

Schedule 3.2(b) Subsidiary Stock  

 None Exist



Schedule 3.6 Consents & Approvals  

 None Required



Schedule 3.7 No Default  

 Not Applicable



Schedule 3.8 No Undisclosed Liability  

 None Exist



Schedule 3.9 Litigation None Exist



Schedule 3.10 Compliance with Applicable Law  

 Not Applicable



Schedule 3.11 Employee Benefit Plans  

 Section 3.11(d) No Agreements Exist



Schedule 3.12 Environmental Laws and Regs  

 Not Applicable



Schedule 3.13 Tax Matters  

 None Exist



Schedule 3.14 Title to Property  

 None Exist



Schedule 3.15(b) Intellectual Property  

 None Exist



Schedule 3.16 Insurance  

 None Exist



Schedule 3.17 Vote Required  

 See Stockholder Meeting Certificate



Schedule 3.18 Tax Treatment  

 Not Applicable



Schedule 3.19 Affiliates  

Richard M. "Mick" Hall

  

Eugene "Rock" Newman



Schedule 3.20 Certain Business Practices  

 None Exist



Schedule 3.21 Insider Interest  

 None Exist



Schedule 3.22 Opinion of Financial Adviser  

 Waived - None Exist



Schedule 2.23 Broker  

 None Exist



Schedule 4.2 Conduct of Business  

 See Amended & Restated Articles